Exhibit 10.1

AGREEMENT

This Agreement (“Agreement”), dated as of March 9, 2007, is by and between LCC
Wireless Engineering Services Limited, a company limited by shares formed under
the laws of the United Kingdom (“Buyer”) and Wireless Facilities, Inc., a
Delaware corporation (“Seller”).

W I T N E S S E T H:

WHEREAS, Seller owns directly or indirectly, all of the issued and outstanding
equity interests (the “Equity Interests”) of (i) Wireless Facilities
International, Ltd., a company limited by shares formed under the laws of the
United Kingdom (“WFIL”), (ii) WFI France SARL, a French corporation (“WFI
France”), (iii) Wireless Facilities International Germany GmbH, a German
corporation (“WFI Germany”), (iv) Wireless Facilities Telekomunikasyon Servis
Limited, a Turkish corporation (“WFI Turkey”), (v) WFI Scandinavia AB, a Swedish
corporation (“WFI Sweden), and (vi) Questus Limited, a company limited by shares
formed under the laws of the United Kingdom (‘Questus,” and, together with WFIL,
WFI France, WFI Germany, WFI Turkey and WFI Sweden, the “Transferred
Subsidiaries”);

WHEREAS, the activities of the Transferred Subsidiaries constitute all of
Seller’s wireless network services business in the regions of Europe, the Middle
East and Africa;

WHEREAS, the Transferred Subsidiaries are indebted to Seller for intercompany
loans having an aggregate principal amount and accrued interest of approximately
Twelve Million One Hundred Ninety Thousand Seven Hundred Thirty Seven United
States Dollars (US$12,190,737) less the amount of the debt released and
discharged by the Deed of Release (as defined herein) as set forth in more
detail on Schedule A attached hereto (the “Intercompany Debt”);

WHEREAS, Seller desires to sell the Transferred Subsidiaries and to assign
approximately Three Million United States Dollars (US$3,000,000) of the
Intercompany Debt (the “Assigned Intercompany Debt,” and the balance of the
Intercompany Debt that is not Assigned Intercompany Debt is hereinafter
sometimes referred to as the “Non-Assigned Intercompany Debt”) to Buyer, and
Buyer desires to purchase the Transferred Subsidiaries and the Assigned
Intercompany Debt from Seller, upon the terms and subject to the conditions
hereinafter set forth;

WHEREAS, the Board of Directors of Buyer and the Board of Directors of Seller
have each determined that the sale of the Transferred Subsidiaries and the
assignment of the Assigned Intercompany Debt to Buyer are in the best interests
of their respective equityholders and have agreed to effect the transactions
provided for herein upon the terms and conditions of this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

The following terms as used herein have the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided, however, that no Transferred Subsidiary shall be considered an
Affiliate of Seller.

“Business Day” means any day except Saturday, Sunday or any days on which banks
are generally not open for business in the City of San Diego, CA.

“Buyer Ancillary Documents” means any certificate, agreement, document or other
instrument, other than this Agreement, required to be executed under this
Agreement, to be executed and delivered by Buyer or any of its Affiliates in
connection with the transactions contemplated by this Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Deed of Release” means the Deed of Release, dated March 8, 2007, between Seller
and WFIL pursuant to which Seller has released and discharged WFIL from a
certain portion of the Inter-Company Loans (as such term is defined in such Deed
of Release).

“EMEA Excess Cash” means all cash and cash equivalents held in accounts owned by
any of the Transferred Subsidiaries as of the business day immediately preceding
the Closing Date, less Two Hundred Fifty Thousand United States Dollars
($250,000).

“Employee Benefit Plan” means with respect to any Person: (a) each plan, fund,
program, agreement, arrangement or scheme, including each plan, fund, program,
agreement, arrangement or scheme maintained or required to be maintained under
the Laws of a jurisdiction outside the United States of America, in each case,
that is at any time sponsored or maintained or required to be sponsored or
maintained by such Person or to which such Person makes or has made, or has or
has had an obligation to make, contributions providing for employee benefits or
for the remuneration, direct or indirect, of the employees, former employees,
directors, officers, consultants, independent contractors, contingent workers or
leased employees of such Person or the dependents of any of them (whether
written or oral), including each deferred compensation, bonus, incentive
compensation, pension, retirement, stock purchase, stock option and other equity
compensation plan, “welfare” plan (within the meaning of Section 3(1) of ERISA,
determined without regard to whether such plan is subject to ERISA); (b) each
“pension” plan (within the meaning of Section 3(2) of ERISA, determined without
regard to whether such plan is subject to ERISA); (c) each severance, health,
vacation, summer hours, supplemental unemployment, hospitalization insurance,
medical and dental benefit plan, program, agreement or arrangement; and (d) each
other employee benefit plan, fund, program, agreement or arrangement.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder.

“GAAP” means United States generally accepted accounting principles.

“Governmental Entity” means any federal, state or local or foreign government or
any court, administrative or regulatory agency or commission or other
governmental authority or agency, domestic or foreign.

“Holdback Amount” means Seven Hundred Thousand United States Dollars
(US$700,000.00). 

“Intellectual Property Rights” means all of the following in any country:
(a) all issued patents and pending patent applications (including without
limitation utility models, design patents, certificates of invention and
applications for certificates of invention and priority rights), including all
provisional applications, substitutions, continuations, continuations-in-part,
divisions, renewals, reissues, re-examinations and extensions thereof; (b) all
trade secret rights, proprietary processes, formulae and other know-how rights
(whether at Law, in equity or otherwise); (c) all copyrights (whether registered
or not), applications therefore, moral rights and other rights associated with
original works of authorship (whether by statute, common Law or otherwise);
(d) all trademarks (whether registered or not), service marks (whether
registered or not), tradenames, brand names, trade dress, slogans, logos,
Internet domain names, applications for any of the foregoing, and all goodwill
associated with any of the foregoing; (e) Software, computer systems, content
and databases (including CD-ROMs); and (f) the right (whether at Law, in equity
by contract or otherwise) to use or otherwise exploit any of the foregoing.

“Knowledge” of Seller means the actual knowledge, after reasonable inquiry, of
Eric DeMarco, Deanna Lund, James Edwards, Laura Siegel, Igor Leprince, Charlie
Kjessler and Angela Chow.

“Law” or “Laws” means any federal, state, local, municipal, foreign or other
law, statute, legislation, constitution, principle of common law, resolution,
ordinance, code, order, edict, decree, proclamation, treaty, convention, rule,
regulation, permit, ruling, directive, pronouncement, requirement (licensing or
otherwise), specification, determination, decision, opinion, or interpretation
that is, has been or may in the future be issued, enacted, adopted, passed,
approved, issued, published, promulgated, made, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise and whether or not
the same is required to be accrued on the financial statements of such Person.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any nature whatsoever in respect of
such property or asset.

“Material Adverse Effect” means any event, change, violation, inaccuracy,
circumstance, occurrence, state of facts or effect that has a material adverse
effect on (a) the business, assets (including intangible assets), Liabilities,
properties, financial condition or results of operations of the Transferred
Subsidiaries, taken as a whole, or (b) Seller’s or the Transferred Subsidiaries’
ability to timely consummate the transactions contemplated by this Agreement,
provided, however, in determining whether a material adverse effect has occurred
or exists, there shall be excluded any effect, condition, event, change or
occurrence impacting the Transferred Subsidiaries to the extent caused by:
(i) any change in condition in (or affecting) the industry, national or local
economy or financial markets in any country in which the Transferred
Subsidiaries has material operations or sales (so long as the Transferred
Subsidiaries are not disproportionately affected thereby); (ii) the taking of
any action by Buyer or any action approved or consented to by Buyer; (iii) any
act of terrorism or war, or any armed hostilities, anywhere in the world and any
natural or man-made disaster; (iv) any disruption of a material contractor,
customer, supplier or other similar relationships or other events or
circumstances resulting from or attributable to the execution or announcement of
this Agreement or the pendency of the transactions contemplated hereby; (v) any
matter referred to in the Seller Disclosure Schedule; (vi) any material changes
in accounting requirements or principles or any material changes in applicable
laws or interpretations thereof; and (vii) any failure by the Transferred
Subsidiaries to meet any internal or other estimates, predictions, projections
or forecasts of revenue, net income or other measure of financial performance;
provided that the exception in this clause (vii) shall not apply to the facts
and circumstances underlying any such failure to the extent such facts and
circumstances are not otherwise excluded pursuant to the preceding clauses
(i) through (vi).

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Entity.

“Permits” means all licenses, permits, franchises, approvals, authorizations,
certificates, registrations, consents or orders of, or filings with, any
Governmental Entity used or held for use in the Transferred Subsidiaries’
respective businesses and all other rights and privileges granted by a
Governmental Entity necessary to allow the Transferred Subsidiaries to engage in
their respective businesses without any violation of law.

“Permitted Liens” shall mean (a) Liens for Taxes which are not then delinquent
or are being contested in good faith by appropriate proceedings and with respect
to which adequate reserves in accordance with GAAP are reflected on the books of
the Transferred Subsidiaries; (b) pledges or deposits of money securing
statutory obligations of any Transferred Subsidiary under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation (excluding Liens under ERISA); (c) pledges or deposits of
money securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Transferred Subsidiary is a party as lessee made
in the ordinary course of business; (d) inchoate and unperfected workers’,
mechanics’, vendors’ or similar Liens arising in the ordinary course of
business; (e) carriers’, warehousemen’s, suppliers’ or other similar possessory
Liens arising in the ordinary course of business so long as such Liens attach
only to inventory; (f) deposits securing, or in lieu of, surety, appeal or
customs bonds in proceedings to which any Transferred Subsidiary is a party; and
(g) with respect to any Intellectual Property Rights, all Liens (other than
Liens evidencing or securing financial obligations) of any kind evidenced by the
documents or other instruments pursuant to which Seller or its Subsidiaries
acquired such Intellectual Property Right, provided, however, that no such Lien
or Liens, individually or in the aggregate, is reasonably expected to have a
Material Adversely Effect on the Transferred Subsidiaries’ assets taken as a
whole or to materially impair the Transferred Subsidiaries’ ability to use such
assets.

“Purchase Price” means Four Million United States Dollars (US$4,000,000), as
adjusted pursuant to Section 6.7.

“Seller Ancillary Documents” means any certificate, agreement, document or other
instrument, other than this Agreement, required under this Agreement to be
executed and delivered by Seller or any of its Affiliates in connection with the
transactions contemplated by this Agreement.

“Software” means all computer software programs, together with any error
corrections, updates, modifications, or enhancements thereto, in both
machine-readable form and human readable form, including all comments and any
procedural code.

“Subsidiary” of a specified entity means any entity of which the specified
entity (either alone or through or together with any other subsidiary) owns,
directly or indirectly, securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such other entity.

“Tax” and “Taxes” include (i) all federal, state, local and foreign income,
alternative or add-on minimum income, gains, franchise, business license, gross
receipts, excise, real property, personal property, property transfer, sales,
use, employment, license, payroll, services, ad valorem, documentary, stamp,
environmental, withholding, occupation, social security, recording, value added
or transfer Taxes, governmental charges, fees, customs duties, levies or
assessments (whether payable directly or by withholding), and (ii) any estimated
Tax, interest, fines, penalties or additions to Tax with respect to amounts
referred to in clause (i) hereof.

“Taxing Authority” means any Governmental Entity responsible for the
administration of Taxes.

“Tax Returns” includes all reports, estimates, declarations of estimated Tax,
information statements and returns actually filed, or required to be filed, with
a Governmental Entity in connection with any Taxes, including information
returns or reports with respect to backup withholding and other payments to
third parties.

ARTICLE 2

PURCHASE AND SALE

SECTION 2.1 Purchase and Sale of the Transferred Subsidiaries; Assignment of
Assigned Intercompany Debt. Upon the terms and subject to the conditions of this
Agreement, at the Closing (as defined in Section 2.2(a)), in consideration for
the delivery of the Purchase Price in accordance with the first sentence of
Section 2.2(b), Seller hereby agrees to sell the Transferred Subsidiaries and
assign the Assigned Intercompany Debt to Buyer, and Buyer agrees to purchase the
Transferred Subsidiaries and the Assigned Intercompany Debt from Seller. Buyer
and Seller hereby acknowledge and agree that, subject to Seller’s receipt of the
portion of the Purchase Price described in the first sentence of Section 2.2(b)
and to the fullest extent permitted by Law, as of the Closing Date: (i) Buyer
shall be deemed the beneficial and substantive owner of the Transferred
Subsidiaries, and assume full responsibility and operational control of the
Transferred Subsidiaries, notwithstanding that legal title and the registration
of any equity interest of the Transferred Subsidiaries in the name of Buyer may
occur subsequent to the Closing; (ii) Buyer shall be entitled to receive through
its beneficial ownership of the Transferred Subsidiaries any and all benefits
relating to ownership of interests in the Transferred Subsidiaries, and, except
as otherwise provided by this Agreement, shall assume and be fully responsible
for any and all Liabilities relating to the Transferred Subsidiaries; and
(iii) the Assigned Intercompany Debt shall be assigned to and thereafter be
owing to Buyer by the obligor(s) thereunder.

SECTION 2.2 Closing; Conditions to Closing; Deliverables; Allocation.

(a) The closing (the “Closing”) of the purchase and sale of the Equity Interests
and the Assigned Intercompany Debt hereunder shall occur at the offices of
Morrison & Foerster LLP, 12531 High Bluff Drive, Suite 100, San Diego, CA 92130,
at 10:00 A.M., on the later of March 9, 2007 or the third (3rd) Business Day
after the day on which all of the conditions to closing set forth in Article 7
are satisfied or waived, or at such other date, time or place as the parties may
agree (the “Closing Date”).

(b) On the Closing Date, Buyer shall deliver to Seller an amount equal to Three
Million Three Hundred Thousand United States Dollars (US$3,300,000). Buyer shall
deliver to Seller such additional amounts under Section 9.6 at such time or
times provided therein.

(c) On the Closing Date: (i) Seller shall deliver to Buyer certificates for the
Equity Interests in WFIL and WFI France duly endorsed or accompanied by stock
powers duly endorsed in blank, as applicable, with any required transfer stamps
affixed; (ii) Seller shall take any other appropriate and necessary action to
promptly and duly transfer the relevant Equity Interests relating to the
Transferred Subsidiaries under applicable Laws, such that Buyer or its designee
shall appear in any official registry as the record owner of such Equity
Interests; and (iii) Seller shall deliver to Buyer such instruments and
documents as are necessary to effect the assignment of the Assigned Intercompany
Debt to Buyer.

(d) On the Closing Date, Seller shall and shall cause the Transferred
Subsidiaries to take any and all necessary and appropriate action to transfer
control of the Transferred Subsidiaries to Buyer, including but not limited to
the resignation of any officers, managers, partners, and directors of any of the
Transferred Subsidiaries, as requested by Buyer.

(e) The Purchase Price shall be allocated as follows: (i) US$999,990 to all of
the outstanding stock in WFIL, (ii) US$10 to all of the outstanding stock in WFI
France SARL, and (iii) the balance of the Purchase Price to the principal amount
of the Assigned Intercompany Debt. Any reduction in the Purchase Price pursuant
to Section 6.7 shall be first allocated the stock of WFIL to the extent of not
more than US$999,980, and then to the Assigned Intercompany Debt.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth on Seller’s disclosure schedule (the “Seller Disclosure
Schedule”) attached to this Agreement, Seller represents and warrants to Buyer
as of the Closing Date that:

SECTION 3.1 Organization. Each of Seller and the Transferred Subsidiaries is
duly formed, validly existing and in good standing under the Laws of the
jurisdiction of its organization and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted. Each of the Transferred Subsidiaries is duly qualified or registered
to transact business under the Laws of each jurisdiction in which the failure to
be so qualified would reasonably be expected to have a Material Adverse Effect
on the Transferred Subsidiaries taken as a whole. No Transferred Subsidiary
owns, directly or indirectly, any equity or ownership interest of any kind in
any business, joint venture, or other Person. The copies of the organizational
documents of each Transferred Subsidiary heretofore made available to Buyer are
true, complete and correct copies of such instruments as presently in effect.

SECTION 3.2 Authority. Seller has the right, power and capacity to execute and
deliver this Agreement and the Seller Ancillary Documents and to perform its
obligations under this Agreement and the Seller Ancillary Documents and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the Seller Ancillary Documents by Seller, the
performance by Seller of its obligations hereunder and thereunder and the
consummation of the transactions provided for herein and therein have been duly
and validly authorized. This Agreement has been, and each of the Seller
Ancillary Documents will be as of the Closing Date, duly executed and delivered
by Seller and constitutes, or will constitute, as the case may be, the valid and
binding agreement of Seller, enforceable against Seller in accordance with its
terms, subject to applicable bankruptcy, insolvency and other similar Laws
affecting the enforceability of creditors’ rights generally, general equitable
principles and the discretion of courts in granting equitable remedies.

SECTION 3.3 Absence of Restrictions and Conflicts. The execution, delivery and
performance of this Agreement and the Seller Ancillary Documents, the
consummation of the transactions contemplated by this Agreement and the Seller
Ancillary Documents, and the fulfillment of and compliance with the terms and
conditions of this Agreement and the Seller Ancillary Documents do not or will
not (as the case may be), with the passing of time or the giving of notice or
both, violate or conflict with, constitute a breach of or default under, result
in the loss of any benefit under, permit the acceleration of any obligation
under or create in any party the right to terminate, modify or cancel, (a) any
term or provision of the organizational documents of Seller or any Transferred
Subsidiary, (b) any Material Contract, (c) any judgment, decree or order of any
court or Governmental Entity by which Seller or any Transferred Subsidiary is
bound or (d) any Law or arbitration award applicable to Seller or any
Transferred Subsidiary, except in any case under clauses (b), (c) or (d) above,
where the loss, termination, breach, acceleration, modification or cancellation
would not reasonably be expected to have a Material Adverse Effect on the
Transferred Subsidiaries. The transactions contemplated by this Agreement will
not constitute a change of control or assignment requiring the consent from a
third party pursuant to any Material Contract. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required with respect to Seller or any of its Affiliates in connection
with the execution, delivery or performance of this Agreement or the Seller
Ancillary Documents or the consummation of the transactions contemplated hereby
or thereby, except (x) such reports under the Securities Exchange Act of 1934,
as amended (including the rules and regulations thereunder), as may be required
in connection with this Agreement and the transactions contemplated by this
Agreement, (y) any filings required under the rules and regulations of the
Nasdaq Global Market, and (z) with respect to the actions described in clause
(iii) of Section 5.1(c), filings by WFI UK, Ltd. with the Commissioner of the
Inland Revenue in accordance with the provisions of ICTA 1988 s765A (the “WFI
Turkey Share Transfer Tax Filing”), and except where the failure to obtain such
consent, approval, order, authorization or registration or the failure to make
such declaration or filing would not reasonably be expected to have a Material
Adverse Effect on the Transferred Subsidiaries.

SECTION 3.4 Ownership of the Transferred Subsidiaries and Certain Other
Subsidiaries.

(a) The identity of each Person that owns any outstanding Equity Interest in a
Transferred Subsidiary and the number of shares, or amount of such interest,
owned by such Person is set forth on Schedule 3.4. Each such Person has good and
marketable title to such Equity Interests. There is no agreement, understanding,
trust, or other collaborative arrangement or understanding with any party other
than Seller that could reasonably be expected to have a Material Adverse Effect
on such Person’s ownership of such Equity Interests. Except as set forth in
Schedule 3.4, such Equity Interests are owned free and clear of all Liens. Upon
the delivery by Seller of the certificates representing the Equity Interests in
WFIL and WFI France in the manner contemplated in this Agreement, Buyer will
acquire the beneficial and legal, valid and indefeasible title to such Equity
Interests, free and clear of all Liens. Upon the delivery by WFI UK, Ltd. of the
certificate representing the Equity Interest in WFI Turkey described in clause
(iii) of Section 5.1(c), WFI Sweden will acquire the beneficial and legal, valid
and indefensible title to such Equity Interest, free and clear of all Liens.
Except as contemplated by Section 5.1(c), there are no outstanding options,
warrants, rights (including conversion or preemptive rights) or agreements for
the purchase or acquisition of any Transferred Subsidiary’s securities or for
the purchase or acquisition from Seller or any of its Affiliates of the Equity
Interests.

(b) WFI Germany has not engaged in any activities since 2003 and has no assets
and no Liabilities.

(c) WFIL owns all of the issued and outstanding equity interests of Wireless
Facilities International Spain, S. L., a Spanish company (“WFI Spain”), free and
clear of all Liens. WFI Spain has not engaged in any activities since 2004 and
has no assets and no Liabilities.

(d) WFIL owns all of the issued and outstanding equity interests of Questus,
free and clear of all Liens. Questus has not engaged in any activities since
January 1, 2003 and has no assets and no Liabilities other than Liabilities that
are reflected on the Unaudited Interim Balance Sheet.

SECTION 3.5 Validity of Intercompany Debt; Nature of Debt Released Pursuant to
Deed of Release.

(a) The Intercompany Debt represents the valid and legally binding obligation of
the Transferred Subsidiaries to Seller. The portion of the Intercompany Debt
designated in Schedule A as “Loans” constitutes debts arising from transactions
for the lending of money which fall to be settled by the payment of money, and
does not constitute trade debts. Seller has the right to transfer the Assigned
Intercompany Debt to Buyer hereunder. The assignment of the Assigned
Intercompany Debt to Buyer hereunder does not violate any contract, order,
judgment, writ or Law applicable to Seller or the Transferred Subsidiaries. Upon
consummation of the transactions described in clauses (iv) and (v) of
Section 5.1(c), Seller will have no further right to receive payment of
principal or interest from the Transferred Subsidiaries in respect of the
Non-Assigned Intercompany Debt. Upon assignment hereunder, Seller will have no
further right to receive payment of principal or interest from the Transferred
Subsidiaries in respect of the Assigned Intercompany Debt.

(b) All of the debt of WFIL which has been released and discharged pursuant to
the Deed of Release constitutes debts arising from transactions for the lending
of money which fall to be settled by the payment of money, and does not
constitute trade debts.

SECTION 3.6 Financial Information.

(a) Seller has delivered to Buyer true and complete copies of the unaudited
combined balance sheet of the Transferred Subsidiaries on a stand-alone basis as
of December 31, 2006 (the “Unaudited 2006 Balance Sheet”) and the related
statement of income and cash flow for the Transferred Subsidiaries on a
stand-alone basis for the year ended December 31, 2006 (together with the
Unaudited 2006 Balance Sheet, the “Unaudited 2006 Statements”) and the unaudited
combined balance sheet of the Transferred Subsidiaries on a stand-alone basis as
of January 31, 2007 (the “Unaudited Interim Balance Sheet”) and the related
statements of income and cash flow for the Transferred Subsidiaries on a
stand-alone basis for the month ended January 31, 2007 (together with the
Unaudited Interim Statements and the Unaudited 2006 Statements referred to as
the “Unaudited Financial Statements”). The Unaudited Financial Statements are
accurate and complete in all material respects and present fairly in all
material respects the financial position of the Transferred Subsidiaries on a
stand-alone basis as of the respective dates thereof and the results of
operations and cash flows of the Transferred Subsidiaries on a stand-alone basis
for the periods covered thereby. The Unaudited Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered.

(b) None of the Transferred Subsidiaries has any Liabilities other than:
(i) Liabilities specifically reflected on and fully reserved against in the
Unaudited Interim Balance Sheet, (ii) Liabilities incurred in the ordinary
course of business since the date of the Unaudited Interim Balance Sheet
(January 31, 2007), (iii) Liabilities for Taxes incurred in the ordinary course
of business since December 31, 2006 and not required under GAAP to be shown on
the Unaudited Interim Balance Sheet, (iv) Liabilities incurred as a result of
consummation of the transactions contemplated by this Agreement or the Seller
Ancillary Documents and specifically identified in Schedule 3.6(b), or (v) other
Liabilities described in Schedule 3.6(b).

(c) All books, records and accounts of the Transferred Subsidiaries are in all
material respects accurate and complete and maintained in accordance with good
business practices and all applicable Laws.

SECTION 3.7 Absence of Certain Changes. Since December 31, 2006, the Transferred
Subsidiaries have conducted business and operations in the ordinary course of
business and consistent with past practice, and there have not been any events,
changes or circumstances that would reasonably be expected to have a Material
Adverse Effect on the Transferred Subsidiaries. Since December 31, 2006, other
than the actions contemplated by Section 5.1(c) and the actions taken pursuant
to the Deed of Release, there has not been, and will not be, any action taken of
the type described in Section 5.1(a), which, had such action occurred after the
date hereof without Buyer’s prior approval, would be in violation of
Section 5.1(a). From the date of this Agreement through the Closing Date, there
have not been any material changes to the combined balance sheet of the
Transferred Subsidiaries on a stand-alone basis from the Unaudited Interim
Balance Sheet.

SECTION 3.8 Legal Proceedings. There are no suits, actions, claims, arbitration
proceedings or investigations pending or, to Seller’s Knowledge, threatened,
against Seller, any of its Affiliates or any material Employee Benefit Plan or
arrangement (or trust with respect thereto) that is maintained or contributed to
by any of the Transferred Subsidiaries or in which any current or former
employee of the Transferred Subsidiaries participates with respect to the
Transferred Subsidiaries, the outcome of which would reasonably be expected to
have a Material Adverse Effect on the Transferred Subsidiaries.

SECTION 3.9 Compliance with Law. The Transferred Subsidiaries are in compliance
with all Laws, including all Laws relating to employment and occupational health
and safety, and have all Permits required to conduct their business as currently
conducted, except for any non-compliance or failure to have a Permit that would
not reasonably be expected to have a Material Adverse Effect on the Transferred
Subsidiaries. None of the Transferred Subsidiaries is a party to or bound by any
order, judgment, decree, injunction, rule or award of any Governmental Entity
that would reasonably be expected to have a Material Adverse Effect on the
Transferred Subsidiaries. Each Transferred Subsidiary has filed all reports
required to be filed with any Governmental Entity on or before the date of this
Agreement, except where the failure to file any such report would not reasonably
be expected to have a Material Adverse Effect on the Transferred Subsidiaries.

SECTION 3.10 Material Contracts. Schedule 3.10 sets forth a true, correct and
complete list of all existing contracts (a) involving an annual commitment or
annual payment to or from the Transferred Subsidiaries of more than Fifty
Thousand United States Dollars (US$50,000), (b) with respect to the Transferred
Subsidiaries relating to any indebtedness for borrowed money or the deferred
purchase price of property, (c) which limit or restrict in any respect any of
the Transferred Subsidiaries from engaging in any line of business in any
jurisdiction, (d) relating to the acquisition or disposition of the Transferred
Subsidiaries (whether by merger, sale of stock, sale of assets or otherwise) or
(e) not made in the ordinary course of business and that are significant to the
Transferred Subsidiaries, including all amendments thereto, to which Seller or
any of its Subsidiaries is a party or by which it is bound (the “Material
Contracts”). Each Material Contract is legal, valid, binding and enforceable in
accordance with its respective terms with respect to Seller or any of its
Subsidiaries, and, to Seller’s Knowledge, each other party to such Material
Contract, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting the rights of creditors
generally and subject to the Laws governing (and all limitations on) specific
performance, injunctive relief and other equitable remedies. There are no
existing defaults or breaches by Seller or any of its Subsidiaries under any
Material Contract or any other contract to which Seller or any of its
Subsidiaries is party and which relates to the Transferred Subsidiaries (or
events or conditions which, with notice or lapse of time or both, would
constitute a default or breach) and, to Seller’s Knowledge, there are no such
defaults (or events or conditions which, with notice or lapse of time or both,
would constitute a default or breach) with respect to any third party to any
Material Contract or any such other contract, except in each case defaults or
breaches that would not reasonably be expected to have a Material Adverse Effect
on the Transferred Subsidiaries.

SECTION 3.11 Title to, and Sufficiency of, Assets. The Transferred Subsidiaries
have, or will have on the Closing Date, good and valid title to, or in the case
of leased properties and assets valid leasehold interests in, all properties and
assets (whether real, personal, tangible or intangible) reflected on the
Unaudited Interim Balance Sheet, except for properties and assets sold since the
date of the Unaudited Interim Balance Sheet in the ordinary course of business
consistent with past practice or where the failure to have such good title or
valid leasehold interests would not reasonably be expected to have a Material
Adverse Effect on the Transferred Subsidiaries, free and clear of all Liens,
other than Permitted Liens. Except as set forth on Schedule 3.11, the properties
and assets of the Transferred Subsidiaries constitute all the properties, assets
and rights (or non-exclusive rights in the case of property, assets or rights
that were also used outside of the Transferred Subsidiaries) that (a) are owned
by or licensed to Seller and/or any Transferred Subsidiary and used or held for
use by the Transferred Subsidiaries in their respective businesses as currently
conducted and (b) are necessary for the continued operation of the Transferred
Subsidiaries’ respective businesses as currently conducted. The assets and
properties of the Transferred Subsidiaries, taken as a whole, are in good
operating condition and repair (ordinary wear and tear excepted).

SECTION 3.12 Taxes. (a) Each Transferred Subsidiary has timely filed all Tax
Returns required to have been filed by it with respect to the Transferred
Subsidiaries, and has paid in full all Taxes required to have been paid by it,
whether or not shown on such Tax Returns. Each of the Transferred Subsidiaries
or, as relevant, any equity owner of such Transferred Subsidiary in respect
thereof or on such Transferred Subsidiary’s behalf, has duly withheld or
collected all Taxes that such Transferred Subsidiary is required by applicable
Law to have collected and withheld, and all such amounts so withheld or
collected have, if due, been paid over to the appropriate Governmental Entity,
and all IRS Forms W-2 and 1099 (and any and all state, local and non-US
analogues) with respect thereto which are required to have been filed by or on
behalf of the Transferred Subsidiaries have been properly completed and timely
filed. All Tax Returns referred to in this Section 3.12 are and were as of the
time of filing true, correct and complete in all material respects.

(b) No claim has been made by a Governmental Entity in a jurisdiction in which
any of the Transferred Subsidiaries, or Seller with respect to the activities or
assets of any Transferred Subsidiary, has not filed Tax Returns that a
Transferred Subsidiary is subject to taxation by that jurisdiction or should
have filed a Tax Return (or should have had a Tax Return filed on its behalf)
with such Governmental Entity or with respect to such jurisdiction.

(c) There are no written private letter rulings, private letter ruling requests
closing agreements (or requests therefore), or other written agreements with any
Governmental Entity, relating to Taxes (or Tax status) of or with respect to any
of the Transferred Subsidiaries or any of their assets or businesses that would
have a continuing effect with respect to any taxable period of a Transferred
Subsidiary for which the Tax Return has not yet been filed.

(d) There has been no change in accounting method (whether voluntary or
involuntary), and no such change in method of accounting has been requested or
is pending with respect to any of the Transferred Subsidiaries (or any of their
assets or businesses), which change in method of accounting would require any
Transferred Subsidiary to make a positive adjustment to its income pursuant to
Section 481(a) of the Code (or any similar provision) on any Tax Return for any
taxable period for which such Transferred Subsidiary has not yet filed a Tax
Return.

(e) No assessment of Taxes in excess of the amount shown on any Tax Return filed
by the Transferred Subsidiaries has been proposed in writing (or otherwise to
the Knowledge of Seller) by a Taxing Authority which assessment has not since
been paid or finally settled, and there are no audits or other proceedings
pending or threatened in writing (or otherwise to the Knowledge of Seller) with
respect to Taxes payable by the Transferred Subsidiaries. Buyer has been
provided with copies of all written correspondence from or to the United States
Internal Revenue Service (“IRS”) (or other relevant Taxing Authority) with
respect to any such pending such audit. There are no Liens on any of the assets
of any of the Transferred Subsidiaries that arose in connection with any failure
(or alleged failure) of any Person to timely and/or accurately (1) pay any Tax,
or (2) file any Tax Return.

(f) There are no agreements or waivers having continuing effect that have been
entered into by or on behalf of the Transferred Subsidiaries extending the
statute of limitations (or similar limitations on assessment or collection)
applicable to any (A) Taxes, or (B) Tax assessments or deficiencies, payable by
of the Transferred Subsidiaries or for which any direct or indirect equity owner
of any of the Transferred Subsidiaries after the Closing could be liable.

(g) None of the Transferred Subsidiaries is or was a party to, or has or could
have any Liability under, any Tax indemnification, Tax allocation, Tax sharing
agreement, or similar contract or agreement, a substantial purpose of which is
or was the allocation of Tax Liabilities computed on a consolidated, combined,
unitary or similar basis among entities that have or will be required to compute
their Tax Liability by filing Tax Returns on such basis.

(h) Except with respect to any loss recognized by Seller in connection with the
transactions contemplated by this agreement or any election under Treasury
Regulations 301.7701-3 made after the execution of this agreement, none of the
Transferred Subsidiaries has participated in any “reportable transaction” within
the meaning of Treasury Regulations Section 1.6011-4(b)(1) that was, is, or to
the Knowledge of Seller will ever be, required to be disclosed under Treasury
Regulations Section 1.6011-4 or is a material advisor with respect to such a
transaction as defined in Code Section 6111(b)(1).

(i) To the Knowledge of Seller, no Tax withholding is or will be required by
Buyer or any of its Affiliates on the Purchase Price payable pursuant to this
Agreement to Seller or any of its respective successors or assigns. 

(j) None of the Transferred Subsidiaries (A) is or has ever been a member of any
affiliated group (within the meaning of section 1504(a) of the Code) or similar
group of entities with which the Transferred Subsidiaries joined, or were or may
be required to join, for any taxable period beginning on or before the Closing
Date in making a consolidated federal income Tax Return or other income Tax
Return in which Tax Liability was or would be computed on a consolidated,
combined, unitary or similar basis, other than a group with respect to which
Seller or a Transferred Subsidiary has been the common parent at all times, or
(B) could reasonably have any liability for the unpaid Taxes of another Person
under Treasury Regulations Section 1.1502-6 (or any similar provisions of state,
local or foreign Law), whether as a transferee or successor, by contract, or
otherwise.

(k) Seller is not a “foreign person” within the meaning of Treasury Regulations
Section 1.1445-2(b)(2)(i).

(l) None of the Transferred Subsidiaries is or has been a partner or member in
any business entity (other than another Transferred Subsidiary by reason of any
election under Treasury Regulations Section 301.7701-3 made after execution of
this Agreement pursuant to clause (ii) of Section 5.1(c) or as permitted
pursuant to the fifth sentence of Section 5.1(a)) within the meaning of the
Treasury Regulations Section 301.7701-2(a) that is classified as a partnership
or disregarded entity for U.S. federal income tax purposes, and none of the
Transferred Subsidiaries is or has been a participant in any other business
relationship, contract or arrangement (other than ownership of a Transferred
Subsidiary by reason of any election under Treasury Regulations
Section 301.7701-3 made after execution of this Agreement pursuant to clause
(ii) of Section 5.1(c) or as permitted pursuant to the fifth sentence of Section
5.1(a).) that Seller or any of the Transferred Subsidiaries has treated as a
partnership in which any Transferred Subsidiary is or was a partner for U.S.
federal income tax purposes.

(m) None of the Transferred Subsidiaries has entered into any advance pricing
agreement with the IRS or other similar agreement with any other Taxing
Authority.

(n) None of the Transferred Subsidiaries has either distributed stock of a
controlled corporation pursuant to Section 355 of the Code or had its stock
distributed by another corporation pursuant to Section 355 of the Code.

(o) None of the Transferred Subsidiaries is or ever has been a “surrogate
foreign corporation” within the meaning of Section 7874 of the Code.

(p) [Intentionally deleted.]

(q) In any case in which any of the Transferred Subsidiaries have previously
obtained financial benefits under governmentally sponsored incentive programs
requiring advance application and qualification (excluding, for instance tax and
other incentives of general availability, such as elective accelerated
depreciation schedules), to the Knowledge of Seller (a) such benefits were
obtained in accordance with applicable laws and in compliance with all
regulatory order, and (b) such Transferred Subsidiary is not obligated to repay
any amount to a Governmental Entity by reason of any event having already
occurred inconsistent with the entitlement to such benefit as have been received
and will not be obligated to repay any such amount by reason of consummation of
the transactions contemplated by this Agreement.

SECTION 3.13 Employees.

(a) Schedule 3.13(a) sets forth an accurate, correct and complete list of all
(a) Persons who are employees of Seller or any of its Subsidiaries and perform
any material services for any of the Transferred Subsidiaries, including each
Person’s name, title or position, present annual compensation (including
bonuses, commissions and deferred compensation), accrued and unused paid
vacation and other paid leave, years of service, interests in any incentive
compensation plan, and estimated entitlements to receive supplementary
retirement benefits or allowances (whether pursuant to a contractual obligation
or otherwise) and the name of the entity that is the employer of such Person and
(b) individuals who are currently performing services for the Transferred
Subsidiaries who are classified as “consultants” or “independent contractors.”

(b) Schedule 3.13(b) sets forth a complete and correct list of, and Seller has
provided to Buyer true, correct and complete copies of, all employment or
severance or termination agreements and policies, plans, commitments or other
contracts, whether written or oral, accruing to the benefit of executive
officer, director or material independent contractor of the Transferred
Subsidiaries.

(c) There are no claims, disputes or controversies pending, or to Seller’s
Knowledge threatened, against Seller or any of its Subsidiaries involving any
individual required to be identified pursuant to Section 3.13 (a), or any events
or facts of which Seller has Knowledge that could form the basis of any such
claim, dispute or controversy, except for such claims, disputes or controversies
that would not reasonably be expected to have a Material Adverse Effect on the
Transferred Subsidiaries. No Transferred Subsidiary has suffered or sustained
any work stoppage and, to Seller’s Knowledge, no such work stoppage is
threatened against any Transferred Subsidiary.

(d) Neither Seller nor any Transferred Subsidiary is a party to any contract,
agreement or arrangement with any labor union or employee association with
respect to employees of any Transferred Subsidiary nor has Seller nor any
Transferred Subsidiary conducted negotiations with any labor unions or employee
association with respect to any employees of any Transferred Subsidiary. Neither
Seller nor any Transferred Subsidiary is aware of any current attempts to
organize or establish any labor union or employee association with respect to
any of the employees of any Transferred Subsidiary, and there is no existing or
pending certification of any such union with regard to a bargaining unit. The
Transferred Subsidiaries have performed and discharged in all material respects
their respective obligations with respect to works councils and other staff
representatives, staff representative bodies and institutions representing all
or part of the individuals required to be identified pursuant to Section 3.13
(a).

SECTION 3.14 Benefit Plans.

(a) Schedule 3.14(a) sets forth a true and correct list of each material
Employee Benefit Plan or arrangement that is maintained or contributed to by any
of the Transferred Subsidiaries or in which any current or former employee of
the Transferred Subsidiaries participates. Except as set forth on
Schedule 3.14(a), none of the Employee Benefit Plans that any Transferred
Subsidiary maintains or to which any Transferred Subsidiary makes contributions
or in which any current or former employee of Transferred Subsidiaries
participates is subject to ERISA or the Code. No Transferred Subsidiary nor any
trade or business, whether or not incorporated, which together with any
Transferred Subsidiary would be deemed a “single employer” within the meaning of
Section 4001 of ERISA (each Subsidiary and each such trade or business is
referred to herein as an “ERISA Affiliate”), has maintained or made
contributions to any Employee Benefit Plan subject to Section 412 of the Code or
Title IV of ERISA for the six-year period prior to the date of this Agreement.

(b) No Transferred Subsidiary nor any ERISA Affiliate has been obligated to make
contributions to any Employee Benefit Plan subject to ERISA that is a
multiemployer plan (within the meaning of Section 3(37) of ERISA), and no
Transferred Subsidiary nor any ERISA Affiliate has made contributions to any
Employee Benefit Plan subject to ERISA that is a multiple employer plan as
defined in Section 413 of the Code for the six-year period prior to the date of
this Agreement. All contributions or other amounts payable by Seller or any of
the Transferred Subsidiaries as of the Closing Date with respect to each
Employee Benefit Plan or arrangement that is maintained or contributed to by any
of the Transferred Subsidiaries or in which any current or former employee of
the Transferred Subsidiaries participates in respect of current or prior plan
years have been either paid or accrued on the Unaudited Interim Balance Sheet,
except to the extent the failure to make or accrue such payments would not
reasonably be expected to have a Material Adverse Effect.

(c) Except as set forth on Schedule 3.14(c), no employee of a Transferred
Subsidiary is subject to Section 280G or Section 409A of the Code. No material
Employee Benefit Plan or arrangement that is maintained or contributed to by any
of the Transferred Subsidiaries or in which any current or former employee of
the Transferred Subsidiaries participates provides death or medical benefits
(whether or not insured) beyond their retirement or other termination of service
the cost of which is material to the Transferred Subsidiaries taken as a whole
other than coverage mandated by applicable Law. The consummation of the
transactions contemplated by this Agreement will not (i) entitle any current or
former employee or officer of a Transferred Subsidiary to severance pay,
unemployment compensation or any other payment or (ii) accelerate the time of
payment or vesting, or increase the amount of, any compensation due any such
employee or officer.

(d) Each Employee Benefit Plan of a Transferred Subsidiary that is subject to
the Laws of a non-U.S. jurisdiction is in substantial compliance with the
applicable Laws of that jurisdiction.

SECTION 3.15 Intellectual Property. Schedule 3.15 sets forth a listing of all
Intellectual Property Rights held or used by any Transferred Subsidiary, other
than Intellectual Property Rights related to (a) commercial off-the-shelf
Software having a cost of less than One Thousand United States Dollars
(US$1,000) per seat or license and (b) standard form non-exclusive licenses that
are generally available and have a cost of less than Fifty Thousand United
States Dollars (US$50,000) per year (the “Transferred Subsidiary Intellectual
Property Rights”). Except for off-the-shelf software programs (including but not
limited to word processing and spreadsheet programs) and except as set forth on
Schedule 3.15, each Transferred Subsidiary owns or has a right to use all the
Transferred Subsidiary Intellectual Property Rights held or used by it free and
clear of any Liens, other than Permitted Liens, and free from any requirement of
any past, present or future royalty payments, license fees, charges or other
payments. Except as set forth on Schedule 3.15, (a) no proceedings are pending
or, to the Knowledge of Seller threatened, which challenge the validity of the
ownership or use by any Transferred Subsidiary of any Transferred Subsidiary
Intellectual Property Rights, (b) Seller has no Knowledge of any infringement or
infringing use of any Transferred Subsidiary Intellectual Property Rights or
licenses thereof by any Person and (c) to the Knowledge of Seller, no material
infringement by Seller or any of its Subsidiaries of any Intellectual Property
Rights of any third party has occurred in connection with the conduct of the
Transferred Subsidiaries’ respective businesses or will result in any way from
the signing and execution of this Agreement or any of the Seller Ancillary
Documents or the consummation of any or all of the transactions contemplated
hereby and thereby, and no claim has been made by any third party based upon an
allegation of any such infringement. To the Knowledge of Seller, none of the
former or present employees, officers or directors of Seller or any of its
Subsidiaries holds any right, title or interest, directly or indirectly, in
whole or in part, in or to any Transferred Subsidiary Intellectual Property
Rights. Neither Seller nor any of Seller’s Subsidiaries licenses from any
present or, to Seller’s Knowledge, former employees, officers or directors of
Seller or any of Seller’s Subsidiaries, any Transferred Subsidiary Intellectual
Property Rights which are necessary for the conduct of the business of the
Transferred Subsidiaries. Except for agreements imposing an obligation on former
or present employees, officers, directors, or independent contractors of Seller
or any of Seller’s Subsidiaries to keep the Transferred Subsidiary Intellectual
Property Rights confidential or to assign to Seller or any of Seller’s
Subsidiaries any Transferred Subsidiary Intellectual Property Rights created,
developed or conceived by any such Persons, neither Seller nor any of Seller’s
Subsidiaries is a party to any employment contract, patent disclosure agreement
or any other contract, agreement or arrangement with any employee of Seller or
any of Seller’s Subsidiaries relating to any Transferred Subsidiary Intellectual
Property Rights, that grants such employee an ownership right or other economic
interest in such Transferred Subsidiary Intellectual Property Rights.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as of the Closing Date that:

SECTION 4.1 Organization. Buyer is a limited company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Buyer has all requisite power and authority to carry on its
businesses as now being conducted.

SECTION 4.2 Authority. Buyer has full capacity and authority to enter into this
Agreement and the Buyer Ancillary Documents and to consummate the transactions
contemplated hereby and thereby.

SECTION 4.3 Due Execution. This Agreement and the Buyer Ancillary Documents have
been duly executed and delivered by Buyer and constitute valid and legally
binding obligations of Buyer.

SECTION 4.4 No Finders. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission from Seller or any of its
Affiliates upon consummation of the transactions contemplated by this Agreement.

SECTION 4.5 Inspections; No Other Representations. Buyer is an informed and
sophisticated purchaser and has engaged expert advisors experienced in the
evaluation and purchase of businesses such as the Transferred Subsidiaries as
contemplated hereunder. Buyer has undertaken such investigation and has been
provided with and has evaluated such documents and information as it has deemed
necessary to enable it to make an informed decision with respect to the
execution, delivery and performance of its obligations under this Agreement.

Buyer agrees to accept the Equity Interests, the Assigned Intercompany Debt and
the Transferred Subsidiaries in the condition in which they exist on the
Effective Date based upon its own inspection, examination and determination with
respect thereto as to all matters, and without reliance upon any express or
implied representations or warranties of any nature made by or on behalf of or
imputed to Seller, except as expressly set forth in this Agreement.

SECTION 4.6 Financial Capacity. Buyer has sufficient cash on hand, liquid assets
and available borrowings to pay the Purchase Price at Closing.

ARTICLE 5

COVENANTS

SECTION 5.1 Seller Covenants. Seller agrees that:

(a) From the date of this Agreement until the Closing Date or the termination of
this Agreement, Seller shall, and shall cause the Transferred Subsidiaries to,
conduct their businesses in the ordinary course consistent with past practices
and to use commercially reasonable efforts to preserve intact the business
organizations of the Transferred Subsidiaries and relationships of the
Transferred Subsidiaries with third parties and to keep available the services
of the employees of the Transferred Subsidiaries. Seller shall notify Buyer
promptly of the occurrence of any event that would reasonably be expected to
have a Material Adverse Effect on the Transferred Subsidiaries of which it or
any of its Subsidiaries has Knowledge including, without limitation, information
(and provide copies of all pertinent documents) concerning all proceedings
instituted, threatened or asserted against or affecting the Transferred
Subsidiaries at law or in equity, before or by any Governmental Entity. Seller
shall keep records relating to the Transferred Subsidiaries in accordance with
GAAP and other applicable accounting principles applied on a basis consistent
with prior periods and in accordance with past practice. Seller shall inform and
consult with Buyer regarding any significant developments or transactions
proposed to be entered into relating to the Transferred Subsidiaries prior to
the earlier of the Closing Date or the termination of this Agreement. Without
limiting the generality of the foregoing, from the date of this Agreement until
the earlier of the termination of this Agreement or the Closing Date, Seller
will not take or permit any of the Transferred Subsidiaries to take, any of the
following actions, without Buyer’s prior written consent, which consent will not
be unreasonably withheld or delayed: (i) adopt any change to the organizational
documents of any Transferred Subsidiary (i.e., certificates of incorporation,
organization or formation; bylaws or limited liability company operating
agreements, as applicable), (ii) except as contemplated by Section 5.1(c), allow
any Transferred Subsidiary to merge or consolidate with any other Person or
acquire a material amount of assets from any other Person, (iii) except in the
ordinary course of business and except as contemplated by Section 5.1(c),
(A) sell or transfer material assets relating to the Transferred Subsidiaries,
(B) grant, create, incur or suffer to exist any Liens, other than Permitted
Liens, on any material assets or properties relating to the Transferred
Subsidiaries, (C) incur any material Liability (absolute, accrued or contingent)
relating to the Transferred Subsidiaries, (D) waive any material claims or
rights relating to the Transferred Subsidiaries, or (E) enter into, assume or
amend any Material Contract, (iv) increase in any manner the base compensation
of, or enter into any new bonus or incentive agreement or arrangement with, any
employee of any Transferred Subsidiary, except in the ordinary course of
business or pursuant to the Contracts set forth on Schedule 5.1(a), (v) pay or
agree to pay any additional or increased benefits under any Employee Benefit
Plan of a Transferred Subsidiary, except in the ordinary course of business,
(vi) award any additional equity to any employee of a Transferred Subsidiary,
except to the extent contractually obligated to provide such equity award as of
the date hereof or in the ordinary course of business, (vii) amend or terminate
any employment agreement with any employee of any Transferred Subsidiary or
enter into any new employment agreement with any employee of any Transferred
Subsidiary, except in the ordinary course of business, (vii) make any election
relating to Taxes of or relating to any of the Transferred Subsidiaries, or
their respective assets or businesses, which would have any Material Adverse
Effect on Tax obligations of the Transferred Subsidiaries for any taxable period
or portion thereof beginning after the Closing Date, including, without
limitation, any change in accounting method for Tax purposes and/or change in
Tax status (other than an election with respect to WFIL under Treasury
Regulations section 301.7701-3 described in clause (ii) of Section 5.1(c)), or
amend any material Tax Return filed prior to the date hereof or hereinafter
filed having such effect, (viii) make any capital expenditure in excess of Fifty
Thousand United States Dollars (US$50,000), or (ix) commit or agree to take any
of the foregoing actions.

(b) From the date hereof to the earlier of the Closing Date or the termination
of this Agreement as provided in Article 8, Seller shall afford Buyer, its
advisors and representatives, upon reasonable prior written notice and in a
manner that does not interfere with the normal business activities of Seller,
reasonable access to information relating to the Transferred Subsidiaries as
Buyer reasonably requests, including permitting Buyer, its advisors and
representatives to make physical inspections of the Transferred Subsidiaries’
assets, properties, financial statements and books and records.

(c) Prior to the Closing Date, Seller shall, and shall cause its Affiliates to,
as applicable, take the following actions in the following sequence:

(i) if requested by Seller and approved by Buyer, WFI Sweden shall elect to be
classified as a disregarded entity for U.S. federal income Tax purposes under
Treasury Regulation section 301.7701-3, effective by no later than the day prior
to the Closing Date;

(ii) WFIL shall elect to be classified as a disregarded entity for U.S. federal
income Tax purposes under Treasury Regulation section 301.7701-3, effective by
no later than the day prior to the Closing Date;

(iii) WFI UK, Ltd. shall transfer to WFI Sweden all of its right, title and
interest in and to 7,000 shares of WFI Turkey;

(iv) Seller shall cancel the outstanding debt of WFI Turkey shown on Schedule A,
such cancellation to be effectuated in form and substance reasonably acceptable
to Buyer;

(v) WFIL shall, (A) first, utilize the EMEA Excess Cash to pay to WFI the
portion of the Intercompany Debt owed by it to WFI that is designated as “Trade”
on Schedule A and (B) second, utilize the balance of the EMEA Excess Cash
remaining after the foregoing payment to pay WFI that portion of the loan
principal of the Intercompany Debt owed by it to WFI that is designated as
“Loans” on Schedule A such that the remaining balance of the Intercompany Debt
equals the amount of the Assigned Intercompany Debt; and

(vi) WFIL shall transfer to WFI UK, Ltd., in consideration of US $1, all of its
right, title and interest in and to all the equity interests of WFI Spain.

In addition to the foregoing, prior to the Closing Date, Seller shall, and shall
cause each of its Affiliates to, terminate any and all agreements and
arrangements between Seller and any of its Affiliates other than a Transferred
Subsidiary, on the one hand, and any Transferred Subsidiary, on the other hand.

Buyer and Seller acknowledge and agree that to the fullest extent permitted by
Law, as of the time of the transfer described in the foregoing clause (iii), WFI
Sweden shall be deemed the beneficial and substantive owner of the transferred
interests in WFI Turkey, notwithstanding that legal title and registration of
any equity interest of such entity in the name of WFI Sweden may occur at a
later date and WFI Sweden shall be entitled to receive through its beneficial
ownership of such transferred interest in WFI Turkey any and all benefits
relating to ownership of such transferred interest, and, except as otherwise
provided by this Agreement, shall assume and be fully responsible for any and
all Liabilities relating to such transferred interest.

Buyer and Seller further acknowledge and agree that to the fullest extent
permitted by Law, as of the time of the transfer described in the foregoing
clause (vi), WFI UK, Ltd. shall be deemed the beneficial and substantive owner
of WFI Spain, and assume full responsibility and operational control of such
entity, notwithstanding that legal title and registration of any equity interest
of such entity in the name of WFI UK, Ltd. may occur at a later date and WFI UK,
Ltd. shall be entitled to receive through its beneficial ownership of WFI Spain
any and all benefits relating to ownership of interests in such entities, and,
except as otherwise provided by this Agreement, shall assume and be fully
responsible for any and all Liabilities relating to such entities.

(d) Seller shall pay and be responsible for any fee or commission payable to any
investment banker, broker, finder or other intermediary retained by or
authorized to act on behalf of Seller with respect to the consummation of the
transactions contemplated by this Agreement.

(e) Prior to the Closing, Seller shall pay or shall cause the Transferred
Subsidiaries to pay all payroll (including related payroll Taxes and expenses),
contractor and other expenses of the Transferred Subsidiaries through Week 5 as
set forth on Schedule 5.1(e).

(f) Seller will use commercially reasonable efforts to obtain such written
consents, assignments, waivers and authorizations or other certificates from
third parties, including Governmental Entities, and give such notices to third
parties, including Governmental Entities, in each case that are required to
consummate the transactions provided for herein and to keep in effect and avoid
the breach, violation or termination of any Material Contract of any Transferred
Subsidiary (each, an “Assignment Consent”); provided, however, that reasonable
efforts by Seller shall not include (a) the payment of any amounts by Seller to
any such third party or (b) the amendment of any provision of, or waiver of any
rights under, any contract between Seller or any Transferred Subsidiary, on the
one hand, and any such third party, on the other hand. If any Assignment
Consents are not received on or before the Closing Date with respect to any
Material Contract, Seller shall cooperate with Buyer in any reasonable
arrangement designed to provide Buyer with all of the benefits of such Material
Contract as if the Assignment Consent had been obtained as set forth in more
detail in the Transition Services Agreement, including by granting subleases and
establishing subcontracting arrangements. In no event will Buyer be entitled to
delay the Closing or terminate this Agreement due to Seller’s failure to obtain
an Assignment Consent.

(g) For a period of four (4) years following the Closing Date, Seller hereby
agrees not to, either on its own account or in conjunction with or on behalf of
any Person, carry on or be engaged, directly or indirectly, whether as a
shareholder, director, employee, partner, agent or otherwise, in Europe, the
Middle East or Africa in the delivery of the following services, whether
directly or as a subcontractor to an equipment vendor or any other Person,
relating to wireless carriers for their licensed wireless telecommunications
networks, whether privately owned or owned by a Governmental Entity:
(1) consulting services for all planning, including without limitation
technology assessment, vendor evaluation, market analysis and business plan
development; (2) design and deployment services, including without limitation
radio frequency engineering, spectrum relocation, fixed network engineering,
core network engineering, site acquisition, zoning, permitting,
construction/construction management and installation and optimization services;
(3) management and optimization services, including without limitation radio
frequency optimization services, testing and analysis of quality of service and
end-user experience and network operations and maintenance services; or (4) any
outsourcing or managed service that includes any of the activities described in
the foregoing clauses (1) through (3); provided, however, Seller shall in no way
be restricted for engaging in or carrying on such activities for Governmental
Entities through its WFI Government Services, Inc. entity in connection with the
non-commercial activities of such Governmental Entities, such as, but not
limited to, military and police functions. While the restrictions contained in
this Section 5.1(f) are considered by the parties to be reasonable in all the
circumstances for the protection of the interests of Buyer and/or the
Transferred Subsidiaries, it is recognized that restrictions of the nature in
question may fail for technical reasons and, accordingly, it is hereby agreed
and declared that if any of such restrictions shall be adjudged to be void but
would be valid if part of the wording thereof were deleted or the periods
thereof reduced or the range of activities or area dealt with thereby reduced in
scope, the said restriction shall apply with such modifications as may be
necessary to make it valid and effective. The parties hereby agree that any
remedy at Law for any of breach by Seller of any of the provisions contained in
this Section 5.1(f) may be inadequate and that Buyer will be entitled to seek
injunctive relief in addition to any other remedy Buyer may have under this
Agreement.

(h) On and after the Closing Date, Seller will afford promptly to Buyer and its
accountants, attorneys, agents and representatives full and complete access to
its and its Subsidiaries’ properties, books, records, documents, employees,
directors and auditors to the extent reasonably necessary or appropriate to
permit Buyer to (i) determine any matter relating to Buyer’s rights and
obligations hereunder, (ii) complete and/or initiate any and all financial
audits necessary or appropriate for Buyer’s business, operations and financial
reporting purposes, and (ii) respond to, prepare for, or defend itself against
any third-party or governmental investigation, inquiry, action, suit,
proceeding, claim or threatened or actual legal or arbitral proceedings arising
from the operation of the Transferred Subsidiaries prior to the Closing Date;
provided, however, that any such access by Buyer shall not unreasonably
interfere with the conduct of Seller’s business; provided, further that Buyer
may retain copies of such books and records that are reasonably necessary or
appropriate to respond to, prepare for, or produce such properties, books,
records and employees in connection with any existing third-party or
governmental investigation, inquiry, action, suit, proceeding, claim or
threatened or actual legal proceeding or arbitration..

(i) Seller shall be obligated to reimburse Buyer for any costs in excess of Ten
Thousand United States Dollars ($10,000) incurred by Buyer or any of its
Subsidiaries in connection with the dissolution of Wireless Facilities
International Germany GmbH.

SECTION 5.2 Buyer Covenants. Buyer agrees that:

(a) On and after the Closing Date, Buyer will, and shall cause each of the
Transferred Subsidiaries to, afford promptly to Seller and its accountants,
attorneys, agents and representatives full and complete access to their
properties, books, records, documents, employees, directors and auditors to the
extent reasonably necessary or appropriate to permit Seller to (i) determine any
matter relating to Seller’s rights and obligations hereunder or to any period
ending on or before the Closing Date, (ii) complete and/or initiate any and all
financial audits necessary or appropriate for Seller’s financial reporting
purposes, and (iii) respond to, prepare for, or defend itself against any
third-party or governmental investigation, inquiry, action, suit, proceeding,
claim or threatened or actual legal or arbitral proceedings, including, without
limitation, any and all stockholder derivative and/or class action litigation
and inquiries and investigations by the U.S. Securities and Exchange Commission
(the “SEC”), whether or not in existence as of the Closing Date; provided,
however, that any such access by Seller shall not unreasonably interfere with
the conduct of the business of Buyer; provided, further that Seller may retain
copies of such books and records that are reasonably necessary or appropriate to
respond to, prepare for, or produce such properties, books, records and
employees in connection with any existing third-party or governmental
investigation, inquiry, action, suit, proceeding, claim or threatened or actual
legal proceeding or arbitration.

(b) Without limiting the foregoing, Buyer will, and shall cause the Transferred
Subsidiaries to, provide full cooperation with respect to issues relating to,
arising under or resulting from Seller’s ongoing stockholder derivative and/or
class action litigation and SEC investigation, including, without limitation:
(x) assisting in making employees of Buyer and the Transferred Subsidiaries
reasonably available for deposition testimony; and (y) preserving and delivering
original copies of, and providing reasonable access to, any and all properties,
books, records, documents relating to, arising under or resulting from Seller’s
ongoing stockholder derivative and/or class action litigation and SEC
investigation. Seller shall be responsible for all reasonable out-of-pocket
costs incurred by Buyer and its Subsidiaries in complying with this
Section 5.2(b), including copying, delivery and telephone charges and shall
provide Buyer with reasonable compensation for the salary and benefits
associated with any employees who devote a significant portion of any calendar
year assisting Seller pursuant to this Section 5.2(b).

SECTION 5.3 Mutual Covenants. Buyer and Seller agree that:

(a) Subject to the terms and conditions of this Agreement, Buyer and Seller will
use commercially reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary or desirable under
applicable Laws to consummate the transactions contemplated by this Agreement,
including, without limitation, diligently pursuing the registration of the
transfer of the Equity Interests with the appropriate national, state, local or
municipal governmental authorities. Buyer agrees to cause the Transferred
Subsidiaries to execute, notarize and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the transactions contemplated by this Agreement. Notwithstanding the foregoing,
no delay, postponement, or rejection of the registration of the transfer of the
Equity Interests from Seller to Buyer by any national, state, local or municipal
governmental authority shall be deemed to delay the Closing hereunder, and the
parties shall take all reasonably necessary actions to effect such registration
of the transfer of the Equity Interests with the appropriate national, state,
local or municipal governmental authorities.

(b) Seller and Buyer shall cooperate with one another (i) in determining whether
any action by or in respect of, or filing with, any Governmental Entity is
required or any actions, consents, approvals or waivers are required to be
obtained from parties to any material contracts, in each case in connection with
the consummation of the transactions contemplated by this Agreement, and (ii) in
taking such actions or making any such filings, furnishing information required
in connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.

(c) Buyer and Seller shall enter into a Transition Services Agreement, attached
hereto as Exhibit B, which Transition Services Agreement will, among other
things, grant to Buyer a license to use the name, trademarks and domain names
related to “WFI” or Wireless Facilities” for one hundred twenty (120) days
following Closing pursuant to the terms and conditions contained therein. The
Transition Services Agreement shall also address identified IT support for the
periods specified therein and the cost to Buyer of such support.

(d) Unless the parties otherwise mutually agree in writing, Seller agrees that
it will not, and will not permit its Affiliates to, prior to the second
anniversary of the Closing Date, in any manner, directly or indirectly or by
assisting others, (a) hire or attempt to hire, on any of their behalves or on
behalf of any other Person, any employee of any Transferred Subsidiary, or
(b) otherwise encourage any employee of a Transferred Subsidiary to leave the
employ of Buyer; provided, however, nothing in this Section 5.3(d) shall
prohibit or prevent Seller or its Affiliates from hiring or attempting to hire
any employee of a Transferred Subsidiary whose employment with a Transferred
Subsidiary has been terminated and who has not been employed by any Transferred
Subsidiary for a period of six (6) or more months. Unless the parties otherwise
mutually agree in writing, the parties agree that they will not, and they will
not permit their Affiliates to, prior to the second anniversary of the Closing
Date, in any manner, directly or indirectly, or by assisting others, solicit or
attempt to solicit on any of their behalves or on behalf of any other Person any
employee of the other party or its Affiliates, except that Buyer or any of its
Affiliates are permitted to continue to employ the employees of the Transferred
Subsidiaries following the Closing and that nothing in this Section 5.3(d) shall
prohibit or prevent the parties or their Affiliates from soliciting or
attempting to solicit on any of their behalves or on behalf of another Person
any employee of the other party or its Affiliates where the individual’s
employment with the other party or its Affiliates has been terminated and such
individual has not been employed by the other party or its Affiliates for a
period of six (6) or more months. The foregoing provisions will not apply to
general solicitations of potential employees (e.g., general newspaper
advertisements or website job postings) that are not specifically targeted to
the employees of the other party or otherwise intended to circumvent the
provisions of this Section 5.3(d). The parties hereby agree that any remedy at
law for any breach of the provisions contained in this Section 5.3(d) may be
inadequate and that the non-breaching party will be entitled to seek injunctive
relief in addition to any other remedy such party might have under this
Agreement.

ARTICLE 6

TAX MATTERS 

SECTION 6.1 Tax Definitions. The following terms, as used in this Article 6,
have the following meanings:

“Federal Tax” means any Tax imposed under Subtitle A of the Code.

“Final Determination” means (i) with respect to Federal Taxes, a “determination”
as defined in Section 1313(a) of the Code and, with respect to Taxes other than
Federal Taxes, any final determination of liability in respect of a Tax that,
under applicable Law, is not subject to further appeal, review or modification
through proceedings or otherwise (including the expiration of a statute of
limitations or a period for the filing of claims for refunds, amended returns or
appeals from adverse determinations) or (ii) the payment of Tax by Buyer, Seller
or any of their Affiliates, whichever is responsible for payment of such Tax
under applicable Law, with respect to any item disallowed or adjusted by a
Taxing Authority, provided that the party bearing the burden of such Tax (taking
into account the indemnity obligations under this Agreement) determines that no
action should be taken to recoup such payment. 

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date.

“Pre-Closing Partial Tax Period” means the portion of any Straddle Period
beginning before and ending at the close of business on the Closing Date.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date.

“Seller Group” means, with respect to federal income Taxes, the affiliated group
of corporations (as defined in Section 1504(a) of the Code) of which Seller is a
member and, with respect to state, local, or foreign Taxes, the consolidated,
combined or unitary group of which Seller or any of its Affiliates (other than
any of the Transferred Subsidiaries) is a member and which includes one or more
of the Transferred Subsidiaries during a relevant taxable period.

“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.

“Tax Return” means any return, report or similar statement required or proposed
by a party to be filed with a Taxing Authority with respect to any Taxes
(including any required attached schedules and workpapers), including any
information return (including, without limitation, IRS Form 5471 or any form or
report required to be filed under Sections 6038 or 6038B of the Code or the
Treasury Regulations promulgated thereunder) or report, claims for refund,
amended return and declaration of estimated Tax.

SECTION 6.2 Liability for Taxes.

(a) “Indemnified Taxes” means (1) all Taxes of each of the Transferred
Subsidiaries and their respective assets or businesses for all Pre-Closing Tax
Periods or allocable to Pre-Closing Partial Tax Periods under the principles of
Section 6.2(c); (2) all Taxes imposed on any Transferred Subsidiary by reason of
its inclusion during any period before the Closing in any group of entities that
filed or was or will be required to file Tax Returns on an affiliated,
consolidated, combined or unitary group basis (including Taxes imposed pursuant
to Treasury Regulations Section 1.1502-6 or any analogous or similar state,
local, or foreign Law); (3) any and all Taxes with respect to the Transferred
Subsidiaries (and their respective assets or businesses) resulting from or
arising out of any of the transactions contemplated by this Agreement and not
effected in the ordinary course of business, other than Transfer Taxes allocable
to Buyer pursuant to Section 6.4(c); (4) any and all withholding Taxes collected
from Buyer which are determined by a relevant Governmental Entity to have been
required to be withheld out of the Purchase Price payable pursuant to this
Agreement; (5) any and all Taxes resulting from or arising out of the actions
described in Section 5.1(c) or resulting from the Deed of Release or any action
taken pursuant to the Deed of Release for all Pre-Closing Tax Periods or
allocable to pre-Closing Partial Tax Periods under the principles of
Section 6.2(c); (6) any and all Taxes imposed on any Transferred Subsidiary as a
transferee or successor of another Person, either by contract or pursuant to any
Law, to the extent that such transferee or successor liability for Tax arose by
reason of an event or transaction occurring at or prior to the Closing; and
(7) any and all Liabilities for Taxes with respect to any taxable period
(whether before, during or after the Closing Date), relating to or arising from
matters described in Section 9.1(b)(iv), including without limitation any
Liabilities for Taxes arising from the provisions of the U.K. Taxation of
Chargeable Gains Act 1992, § 179 or the U.K. Finance Act 2002, Schedule 29,
¶ 58, other than Liabilities incurred by reason of the breach by Buyer (and not
by Seller) of the last sentence of Section 6.9; provided, however, that
Indemnified Taxes shall not include the portion of any of the foregoing Taxes
which is specifically identified as a liability on the Unaudited Interim Balance
Sheet or which is incurred in the ordinary course of business after December 31,
2006 and not required under GAAP to be shown on the Unaudited Interim Balance
Sheet. For the avoidance of doubt, no indemnity is provided pursuant to
Section 9.1(b) in respect of Taxes for any Post-Closing Tax Period and any
Straddle Period in excess of the portion allocable to a Pre-Closing Partial Tax
Period under the principles of Section 6.2(c) attributable to unavailability or
prior absorption of a loss carryover or similar Tax-related attribute from a
Pre-Closing Tax Period.

(b) “Non-Indemnified Taxes” means all Taxes which are not Indemnified Taxes,
including without limitation (1) all Taxes (or the non-payment thereof) of the
Transferred Subsidiaries for all Post-Closing Tax Periods and any Straddle
Period in excess of the portion allocable to a Pre-Closing Partial Tax Period
under the principles of Section 6.2(c); and (2) all Taxes imposed on any
Transferred Subsidiary by reason of its inclusion during any period after the
Closing in any group of entities that file or is required to file Tax Returns on
an affiliated, consolidated, combined or unitary group basis (including Taxes
imposed pursuant to Treasury Regulations Section 1.1502-6 or any analogous
provision of state, local, or foreign Law); and (3) all Taxes imposed on any
Transferred Subsidiary as a transferee or successor of another Person, either by
contract or pursuant to any Law, to the extent that such transferee or successor
liability for Tax arose by reason of an event or transaction occurring after the
Closing.

(c) If the Transferred Subsidiaries are permitted but not required under
applicable income Tax Laws to treat the Closing Date as the last day of a
taxable period, then the parties shall treat that day as the last day of a
taxable period. For purposes of this Section 6.2, in the case of any Taxes that
are payable for a Straddle Period, the portion of such Taxes that is
attributable to the Pre-Closing Partial Tax Period shall (1) subject to clause
(2) of this Section 6.2(c), including any Tax based on or measured by income or
receipts of the Transferred Subsidiaries during the Straddle Period, be deemed
equal to the amount of Tax which would be payable if the relevant taxable period
had ended at the close of business on the Closing Date and such Tax was computed
on a “closing of the books” basis computed on a specific identification basis,
according to the date of the event or transaction giving rise to the Tax or
measure of Tax (with exemptions, allowances or deductions that are calculated on
an annual or periodic basis, such as the deduction for depreciation, apportioned
on a pro-rata per diem basis); provided, however, that, except as otherwise
specifically provided in this Agreement any Taxes attributable to
(A) transactions not specifically contemplated by this Agreement and not in the
ordinary course of business that occur on the Closing Date but after the Closing
shall be considered to have occurred on the day following the Closing Date and
(B) transactions not specifically contemplated by this Agreement and not in the
ordinary course of business that occur on the Closing Date but before the
Closing shall be considered to have occurred on the day prior to the Closing
Date, and (2) in the case of any other Tax with respect to which the portion of
which that is allocable to the Pre-Closing Partial Tax Period cannot practically
be determined on a specific identification basis (because of, for instance,
restrictions imposed by applicable Law) by reference to the
“closing-of-the-books” method described above, be deemed to be the amount of
such Tax for the entire taxable period multiplied by a fraction, the numerator
of which is the number of days in the taxable period ending on the Closing Date,
and the denominator of which is the number of days in the entire taxable period.
For avoidance of doubt, except as otherwise provided in Section 6.4(c), Taxes
imposed on the Transferred Subsidiaries as a result of consummation on the
Closing Date of the transactions contemplated by this Agreement shall be
allocated to the Pre-Closing Tax Period or Pre-Closing Partial Tax Period, as
the case may be.

SECTION 6.3 Filing of Tax Returns.

(a) Seller will file (or cause to be filed) all Tax Returns of the Seller Group
(collectively, “Combined Tax Returns”) for all taxable periods in which any
Transferred Subsidiary are included or required to be included. Seller will
prepare such Combined Tax Returns in a manner consistent with past practice.

(b) Except as described in Sections 6.3.(a), Buyer shall prepare and timely file
(or cause to be timely filed) with the appropriate Taxing Authorities all Tax
Returns required to be filed by the Transferred Subsidiaries with respect to any
taxable period beginning before the Closing Date that are due after the Closing
Date (each a “Buyer Prepared Return”). Each such Buyer Prepared Return shall be
prepared in a manner consistent with the prior practice of the Transferred
Subsidiaries, unless otherwise required by Law. Seller shall provide Buyer
promptly any and all information and documents reasonably requested by Buyer in
connection with Buyer’s preparation of such Buyer Prepared Returns. No liability
in respect of Tax shown on any Buyer Prepared Return shall be considered to
constitute a Damage subject to indemnity pursuant to Section 9.1(b) unless,
before filing of such Buyer Prepared Return, Buyer shall have provided Seller
with a copy of such Buyer Prepared Return for review and comment and Seller
shall have approved the filing of such Buyer Prepared Return, which approval
shall not be unreasonably withheld or delayed. For this purpose, Seller’s
withholding of approval of a Buyer Prepared Return based upon Buyer’s failure to
adopt in such Tax Return an alternative reporting position suggested by Seller
in the notice of Tax Statement Dispute described in Section 6.3(c) shall be
deemed reasonable if the reporting position proposed by the Seller to be
reflected in such Buyer Prepared Return has a “reasonable basis” (set forth in
said notice), within the meaning of Section 6662 of the Code and is not
inconsistent with prior practice with respect to the Tax Returns of the relevant
Transferred Subsidiary. Buyer shall make a good faith effort to provide Seller
with a copy of each such Buyer Prepared Return for review and comment at least
thirty (30) days prior to the required filing date (with permitted extensions)
of such return (or, if required to be filed within thirty (30) days after the
Closing or the end of the taxable period to which such return relates, as soon
as possible following the Closing or end of such taxable period, as the case may
be), accompanied by a statement (a “Pre-Closing Tax Statement”) setting forth
and calculating in reasonable detail the Indemnified Taxes that are shown as due
on such Tax Return. Such Pre-Closing Tax Statement shall be sufficient to allow
Seller to make a reasonable determination as to the accuracy of the calculation
(except for inaccuracies which would not materially and adversely affect
Seller). Each Pre-Closing Tax Statement shall be considered to be a Notice of
Claim within the meaning of Section 9.5(a). Buyer shall timely pay or cause to
be paid the Tax shown as due on each Buyer Prepared Return, provided that such
obligation shall not prevent recovery from Seller of any portion thereof which
constitutes Indemnified Taxes pursuant to Section 9.1.

(c) If Seller disagrees with the manner of preparation of a Buyer Prepared
Return or the amount of Indemnified Taxes calculated in the Pre-Closing Tax
Statement, within ten (10) days of the receipt of the Buyer Prepared Return and
Pre-Closing Tax Statement, Seller shall provide to Buyer a notice of such
dispute (a “Tax Statement Dispute”). If Seller does not provide a notice of Tax
Statement Dispute within such 10-day period, the amount of Indemnified Tax shown
therein shall be treated as a Settled Claim, and the amount claimed therein
shall be paid out of the Holdback Amount as specified in Section 9.6.

(d) If Seller provides Buyer with a notice of a Tax Statement Dispute, Seller
shall also provide Buyer with a proposed revision of such Buyer Prepared Return,
a statement setting forth and calculating in reasonable detail the Indemnified
Taxes with respect to such Buyer Prepared Return, and a written explanation of
the reasons for its adjustment. If Seller and Buyer, after consultation with
their tax advisors, cannot reach complete agreement, the dispute shall be
submitted to an arbitrator (the “Tax Arbitrator”) pursuant to the procedures
described in Section 10.6, for resolution by the Tax Arbitrator no later than
five (5) days prior to the required filing date of such Buyer Prepared Return.
The decision of the Tax Arbitrator with respect to such dispute shall be binding
upon Buyer and Seller and their Affiliates. If a Tax Statement Dispute is
resolved such that the Tax reported as due on the applicable Buyer Prepared
Return is less than that proposed by Buyer in the applicable Pre-Closing Tax
Statement, and the Final Determination of any issue that was the subject of such
Tax Statement Dispute results in required payment of Indemnified Taxes, then,
notwithstanding any other provision of this Agreement to the contrary, Seller’s
indemnification obligation under Section 9.1(b)(i) for the portion of the
resulting Indemnified Taxes which consist of penalties and interest payable in
respect of the portion of the Taxes determined to have been reportable in excess
of the Taxes that were initially proposed to be reported by Buyer in the Buyer
Prepared Return shall be payable by Seller as Damages without regard to the
limitations otherwise applicable with respect to such Damages under Sections 9.9
and 9.10 of this Agreement, and the amount of such interest and penalties
recoverable as Damages shall not be taken into account when applying the
provisions of Section 9.9 to indemnity obligations for other Damages .

(e) To the extent a Claim for Taxes set forth in a Pre-Closing Tax Statement
that has been Finally Determined within the meaning of Section 9.6, but cannot
be fully satisfied out of the Holdback Amount available at the time of such
Final Determination, Seller shall pay to Buyer the unsatisfied portion of the
Finally Determined Claim for Taxes by wire transfer on the later of (a) the
third (3rd) Business Day prior to the due date for payment of such Taxes to the
relevant Taxing Authority and (b) the third (3rd) Business Day after such Claim
was Finally Determined.

SECTION 6.4 Tax Covenants.

(a) Upon the prior written request of Buyer, whether prior to or after the
Closing Date, Seller shall file (or to cause to be filed) or join (or cause one
or more of their Affiliates to join) in the execution and filing of an IRS
Form 8832 and any other documentation necessary to cause one or more of the
Transferred Subsidiaries (other than WFIL and, if the action described in clause
(i) of Section 5.1(c) has been effectuated, WFI Sweden), as directed by Buyer,
to elect to be treated, effective as of the day prior to Closing, as a
partnership or disregarded entity for federal income tax purposes, as
applicable; provided however, that notwithstanding anything in this Agreement to
the contrary, if such election is made as requested by Buyer, any Tax Liability
of such Transferred Subsidiary resulting from such election shall not be an
Indemnified Tax to the extent that it exceeds the Tax Liability that would have
existed absent such election with respect to such Transferred Subsidiary, and
Buyer shall indemnify Seller and its Affiliates from any adverse Tax
consequences attributable to the making of such election; provided that, if
Buyer has given notice to Seller to make such election not less than fifteen
(15) days before such election is required to be filed, the amount of such
indemnity shall be payable by Buyer only if Seller has informed Buyer at least
five (5) days before the required filing date for such election of the nature
and the reasonably estimated amount of such adverse Tax consequence and
thereafter promptly provided Buyer with such relevant information related to
such adverse Tax consequences as Buyer may reasonably request.

(b) Seller shall cause WFI UK, Ltd. to make the WFI Turkey Share Transfer Tax
Filing no later than one hundred sixty (160) days following the date of the
transfer described in clause (iii) of Section 5.1(c) and promptly thereafter
shall provide Buyer with evidence thereof.

(c) All transfer, documentary, sales, use, stamp, registration and other such
fees and Taxes (“Transfer Taxes”) incurred in connection with this Agreement and
the cost of preparing any Tax Returns related to Transfer Taxes shall be borne
equally by Buyer and Seller. To the extent that any portion of Transfer Tax is
paid or required by Law to be paid by one party hereto but required by the
foregoing to be borne by another party hereto, such other party shall pay or
reimburse the Tax-paying party for the proper portion of the Tax required to be
so borne upon notice from the Tax-paying party of the amount of such Tax
required to be paid or reimbursed. The parties shall cooperate to file or cause
to be filed all necessary Tax Returns and other documentation with respect to
all such Taxes.

SECTION 6.5 Contest Rights.

(a) If any party or any of its respective Affiliates receives notice or
otherwise becomes aware with respect to any (1) current or future audit,
examination, investigation or other proceeding or (2) any claim, demand,
assessment (including a notice of proposed assessment), or other assertion, in
any case relating to Taxes relating to the Transferred Subsidiaries (or their
respective assets or businesses) that could give rise to a liability of the
other party hereto (including pursuant to Section 9.1), then such party, shall
promptly notify the other party in writing. Each party agrees to consult with
and to keep the other party hereto informed on a regular basis regarding the
status of any Tax audit or proceeding. Seller and Buyer will cooperate with each
other (and cause their respective Affiliates to so cooperate) in the conduct of
any audit or other proceeding (including appeals) related to Taxes and all other
Tax matters relating to the Transferred Subsidiaries or their respective assets
or businesses, and each will execute and deliver such powers of attorney and
other documents as are reasonably necessary to carry out the intent of this
Agreement. The party requesting cooperation under this Section 6.5(a) will
reimburse the other party for any reasonable and actual out-of-pocket expenses
reasonably incurred in furnishing such cooperation.

(b) Subject to the other provisions of this Section 6.5, Seller shall have the
right to control, at its own expense, any and all audits and any and all
subsequent proceedings with respect to (i) any Pre-Closing Tax Period or
Straddle Period which if adversely resolved, may reasonably be expected to give
rise to an Indemnified Tax, (ii) any taxable period reflected on a Combined Tax
Return, and (iii) solely for the sake of clarity, any Taxes solely of Seller or
any of its Affiliates (other than the Transferred Subsidiaries) not described in
clauses (i) or (ii); provided, however, that none of Seller or any of its
Affiliates shall settle, compromise, or waive or fail to initiate or pursue any
such proceeding (or portion thereof) without the specific prior written consent
of Buyer if such settlement, compromise, waiver or failure would cause any of
Buyer or any of its Affiliates to be liable for Taxes (other than Indemnified
Taxes for which Buyer will be entitled to full and complete indemnification by
Seller notwithstanding the limitations contained in Section 9.9 and
Section 9.10) for which they would not have been liable absent such settlement,
compromise, waiver or failure. Buyer shall have the right to participate in such
proceeding at its own expense, and shall be entitled to control the disposition
of any issue involved in such proceeding which does not affect a potential
liability of Seller. Both Buyer and Seller shall be entitled to represent their
own interests in light of their responsibilities (including indemnity
obligations) for the related Taxes, at their own expense, in any audit or
administrative or judicial proceedings involving a Straddle Period. Except as
provided in this Section 6.5, the provisions of Article 9, including the
provisions therein addressing settlement authority, shall govern the manner in
which any Tax audit or administrative or judicial proceeding relating to Taxes
is resolved.

SECTION 6.6 Tax Elections; Amended Returns; Refunds.

(a) Except in connection with an audit resolved pursuant to Section 6.5, no
party or Affiliate of a party may amend a Tax Return of a Transferred
Subsidiary, or file or amend any Tax election of a Transferred Subsidiary, in
each case, with respect to a Pre-Closing Tax Period or Pre-Closing Partial Tax
Period without the consent of Seller, which consent shall not be unreasonably
withheld or delayed.

(b) To the extent any determination of Tax liability of a Transferred
Subsidiary, whether as the result of an audit or examination, a claim for
refund, the filing of an amended Tax Return or otherwise, results in any refund
or credit of overpaid Indemnified Taxes, Buyer shall promptly pay the amount of
such refund or credit that is received or applied for the benefit of Buyer or
its Affiliates (but only to the extent that such overpaid Indemnified Taxes
(i) have actually been paid by Seller or any of the Transferred Subsidiaries
(limited in the case of any Transferred Subsidiary to payments made by such
Transferred Subsidiary prior to Closing), either directly or through indemnity
payment to Buyer, and (ii) exceed any amount included as an asset in the
Unaudited Interim Balance Sheet in respect of a Transferred Subsidiary’s right
to refund or credit of such overpaid Indemnified Taxes), along with any interest
actually received or credited thereon, to Seller upon receipt thereof by Buyer
or its Affiliates.

(c) Except as provided in Section 6.6(b), Buyer will be entitled to any refund
(and including interest paid therewith) of any Tax liability of the Transferred
Subsidiaries.

SECTION 6.7 Treatment of Indemnification Payments. Any payment made by Buyer,
Seller, or any of their respective Affiliates pursuant to Article 9 shall, to
the extent permissible under applicable Law, be treated as an adjustment to the
Purchase Price for all relevant Tax purposes.

SECTION 6.8 All Payments Net of Withholding. All payments made by Buyer (or any
of its Affiliates) to Seller (or any of its respective successors or assigns)
pursuant to this Agreement shall be made net of any amounts required to be
withheld under applicable Law.

SECTION 6.9 Cooperation, Access to Information, and Record Retention. Seller and
Buyer shall cooperate, and cause their representatives and Affiliates to
cooperate, as and to the extent reasonably requested by the other party in
connection with the filing of all Tax Returns, the making of any election
related to Taxes, the preparation for any audit by any Taxing Authority, and the
prosecution or defense of any claim, suit or proceeding (including appeals)
relating to any Taxes or Tax Return concerning or with respect to the
Transferred Subsidiaries or their respective assets or business. Such
cooperation shall include the provision to the other party, upon request, as
promptly as practicable, of records and information which are reasonably
relevant to any such Tax Return, audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Seller and
Buyer and their Affiliates shall (a) retain all books and records with respect
to Taxes of the Transferred Subsidiaries (including Tax Returns) relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations for assessment of Taxes for such respective taxable
period, and (b) give the other party reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if
another party so requests, allow such party to take possession of such books and
records. The parties further agree, (i) upon request, to use reasonable efforts
to obtain any certificate or other document from any Governmental Entity or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed on the Transferred Subsidiaries or that could be subject to
indemnity pursuant to item 7 of Section 6.2(a); and (ii) except to the extent
contemplated by this Agreement or otherwise required by Law, to refrain from
(and to cause their Affiliates to refrain from) transferring any shares of stock
in Questus or liquidating Questus prior to January 1, 2009.

ARTICLE 7

CONDITIONS TO CLOSING

SECTION 7.1 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement will be subject to
the fulfillment at or prior to the Closing of each of the following conditions:

(a) No Proceedings. No judgment, injunction, order or decree of a Governmental
Entity of competent jurisdiction shall be in effect which has the effect of
making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting the consummation of such transactions.

(b) Governmental Consents. All consents, approvals, orders or authorizations
from, and all material declarations, filings and registrations with, any
Governmental Entity, including all necessary approvals under any applicable
antitrust Laws, required to consummate the transactions contemplated by this
Agreement shall have been obtained or made, except to the extent that the
failure to obtain such consents, approvals, orders or authorizations or to make
such material declarations, filings or registrations would not reasonably be
expected to have a Material Adverse Effect on the Transferred Subsidiaries or
Buyer (for purposes of this clause, after giving effect to the transactions
contemplated hereby); provided, however, that Buyer shall be obligated to
consummate the transactions contemplated by this Agreement, notwithstanding the
fact that the registration of the Equity Interests of the Transferred
Subsidiaries may occur subsequent to the Closing Date.

(c) Representations and Warranties. The representations and warranties of Seller
set forth in Article 3 must have been true and correct in all respects as of the
date hereof and must be true and correct in all respects as of the Closing Date
as though made on and as of the Closing Date (except for any such
representations and warranties that, by their terms, speak only as of a specific
date or dates, in which case such representations and warranties need only to be
true and correct on and as of such specified date or dates), except for
inaccuracies of representations or warranties the circumstances giving rise to
which, individually or in the aggregate, do not constitute and would not
reasonably be expected to have a Material Adverse Effect on the Transferred
Subsidiaries (it being understood that, for purposes of determining the accuracy
of such representations and warranties, all “Material Adverse Effect”
qualifications and other materiality qualifications contained in such
representations and warranties shall be disregarded), and Buyer shall have
received a certificate signed by a duly authorized officer of Seller to the
foregoing effect.

(d) Performance of Obligations of Seller. Seller must have performed in all
material respects all covenants and agreements required to be performed by it
under this Agreement on or prior to the Closing Date, and Buyer shall have
received a certificate signed by a duly authorized officer of Seller to the
foregoing effect.

(e) Good Standing Certificates. Seller must have delivered to Buyer certificates
of Governmental Entities as to the good standing of each Transferred Subsidiary.

(f) Transition Services Agreement. Seller must have executed and delivered to
Buyer a counterpart of the Transition Services Agreement, substantially in the
form attached hereto as Exhibit B.

(g) Resignation of Officers and Directors. Those Persons holding the position of
a director or officer of any of the Transferred Subsidiaries, in office
immediately prior to Closing, as to which Buyer shall requested their
resignations, will have resigned in writing from such positions effective as of
the Closing.

(h) Secretary Certificate of Seller. Buyer shall have received a certificate
executed by the Secretary or any Assistant Secretary of Seller, dated the
Closing Date, certifying as to (i) the good standing of Seller in the State of
Delaware, (ii) the effectiveness of the resolutions required in order to
authorize the execution, delivery and performance of this Agreement by Seller
and (iii) the effectiveness of the Deed of Release and the non-existence of any
amendments thereto or waivers of any provisions thereof.

(i) FIRPTA Certificate. Buyer shall have received a certificate, signed by
Seller under penalties of perjury, substantially in the form attached hereto as
Exhibit C.

(j) Secretary Certificate of the Transferred Subsidiaries. Buyer shall have
received a certificate executed by the Secretary or any Assistant Secretary of
each Transferred Subsidiary, dated the Closing Date, certifying as to (i) the
good standing of such Transferred Subsidiary in its jurisdiction of
organization, (ii) the organizational documents of such Transferred Subsidiary
and (iii) in the case of WFIL, the effectiveness of the Deed of Release and the
non-existence of any amendments thereto or waivers of any provisions thereof.

(k) Material Adverse Effect. No event or events that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect on the
Transferred Subsidiaries shall have occurred after the date of this Agreement.

(l) Cash Held by Transferred Subsidiaries. Buyer shall have received evidence
that the aggregate net cash balance held by the Transferred Subsidiaries equals
at least Two Hundred Fifty Thousand United States Dollars ($250,000).

(m) Reduction of Intercompany Debt and Other Pre-Closing Date Actions. Seller
and its Affiliates shall have completed all actions described in Section 5.1(c)
(with respect to clause (i) thereof, only if such action was requested by Seller
and approved by Buyer), and shall have provided Buyer with copies of
documentation effectuating such actions.

SECTION 7.2 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement will be subject to
the fulfillment at or prior to Closing of each of the following conditions:

(a) No Proceedings. No judgment, injunction, order or decree of a Governmental
Entity of competent jurisdiction shall be in effect which has the effect of
making the transactions contemplated by this Agreement illegal or otherwise
restraining or prohibiting the consummation of such transactions.

(b) Governmental Consents. All consents, approvals, orders or authorizations
from, and all material declarations, filings and registrations with, any
Governmental Entity, including all necessary approvals under any applicable
antitrust Laws, required to consummate the transactions contemplated by this
Agreement shall have been obtained or made, except to the extent that the
failure to obtain such consents, approvals, orders or authorizations or to make
such material declarations, filings or registrations would not reasonably be
expected to have a Material Adverse Effect on Seller (for purposes of this
clause, after giving effect to the transactions contemplated hereby).

(c) Representations and Warranties. The representations and warranties of Buyer
set forth in Article 4 must have been true and correct in all respects as of the
date hereof and must be true and correct in all respects as of the Closing Date
as though made on and as of the Closing Date (except for any such
representations and warranties that, by their terms, speak only as of a specific
date or dates, in which case such representations and warranties need only to be
true and correct on and as of such specified date or dates), except for
inaccuracies of representations or warranties the circumstances giving rise to
which, individually or in the aggregate, do not constitute and would not
reasonably be expected to have a material adverse effect on Buyer’s ability to
consummate the transactions contemplated hereby (it being understood that, for
purposes of determining the accuracy of such representations and warranties, all
materiality qualifications contained in such representations and warranties
shall be disregarded), and Seller shall have received a certificate signed by a
duly authorized officer of Buyer to the foregoing effect.

(d) Performance of Obligations by Buyer. Buyer must have performed in all
material respects all covenants and agreements required to be performed by it
under this Agreement on or prior to the Closing Date, and Seller shall have
received a certificate signed by a duly authorized officer of Buyer to the
foregoing effect.

(e) Transition Services Agreement. Buyer must have executed and delivered to
Seller a counterpart of the Transition Services Agreement.

(f) Secretary’s Certificate. Seller shall have received a certificate executed
by the Secretary or any Assistant Secretary of Buyer, dated the Closing Date, as
to (a) the good standing of Buyer in its jurisdiction of organization and
(b) the effectiveness of the resolutions required in order to authorize the
execution, delivery and performance of this Agreement by Buyer.

ARTICLE 8

TERMINATION

SECTION 8.1 Termination. This Agreement may be terminated prior to the Closing
as follows:

(a) in writing by mutual consent of the parties;

(b) by Seller, by written notice from Seller to Buyer, if Buyer (a) fails to
perform in any material respect any of its obligations contained in this
Agreement required to be performed on or prior to the Closing Date or
(b) materially breaches before Closing any of its representations and warranties
contained in this Agreement, which failure or breach is not cured within ten
(10) Business Days after Seller has notified Buyer of its intent to terminate
this Agreement pursuant to this Section 8.1(b);

(c) by Buyer, by written notice from Buyer to Seller, if Seller (a) fails to
perform in any material respect any of its obligations contained in this
Agreement required to be performed on or prior to the Closing Date or
(b) materially breaches before Closing any of its representations and warranties
contained in this Agreement, which failure or breach is not cured within ten
(10) Business Days after Buyer has notified Seller of its intent to terminate
this Agreement pursuant to this Section 8.1(c);

(d) by Buyer, by written notice from Buyer to Seller, if any Governmental Entity
(i) indicates that it will impose conditions to its approval of the transactions
contemplated by this Agreement or does impose such or (ii) indicates that it
will file a suit, action or other proceeding before a court or governmental
agency seeking to restrain or prohibit, or to obtain damages or other relief in
connection with, the consummation of the transactions contemplated by this
Agreement or does file such; or

(e) by either party by written notice to the other party if the Closing has not
occurred on or prior to March 31, 2007 for any reason other than delay or
nonperformance of the party seeking such termination.

SECTION 8.2 Effect of Termination. In the event of termination of this Agreement
pursuant to this Article 8, this Agreement will forthwith become void and there
will be no liability on the part of any party to the other party under this
Agreement, except for obligations under Section 10.14 (Public Announcements),
Section 10.1 (Notices), Section 10.2 (Amendments and Waivers), Section 10.5 
(Expenses), Section 10.14  (Governing Law), Section 10.6 (Arbitration) and this
Section 8.2, all of which will survive the termination date. Notwithstanding the
foregoing, nothing contained in this Agreement will relieve any Party from
liability for any breach of this Agreement.

ARTICLE 9

INDEMNIFICATION

SECTION 9.1 Indemnification.

(a) Buyer and its Affiliates hereby agree to indemnify Seller and its officers,
directors, employees, attorneys, Subsidiaries and Affiliates (all such Persons
being collectively referred to as the “Seller Indemnified Party”) against and to
hold each of them harmless from any and all damages, losses, liabilities and
expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses in connection with any action, suit or proceeding)
(“Damages”) incurred or suffered by any Seller Indemnified Party arising out of:
(i) any Tax imposed on any Transferred Subsidiary for all taxable periods (or
the portion thereof) beginning after the Closing Date (determined in accordance
with Section 6.2(c)); (ii) the operation of the business of the Transferred
Subsidiaries on or after the Closing Date; (iii) any breach of any
representation or warranty of Buyer hereunder; and (iv) the fraud or willful
misconduct of Buyer or any of its Affiliates.

(b) Seller and its Affiliates hereby agree to indemnify Buyer and its officers,
directors, employees, attorneys, Subsidiaries and Affiliates (all such Persons
being collectively referred to as the “Buyer Indemnified Party”) against and to
hold each of them harmless from any and all Damages incurred or suffered by
Buyer Indemnified Party arising out of (i) Indemnified Taxes as defined in
Section 6.2, (ii) any breach of any representation or warranty of Seller
hereunder, (iii) the fraud or willful misconduct of Seller or any of its
Affiliates, or (iv) provided that such Damages have not arisen from a breach by
Buyer (and not by Seller) of its obligations under the last sentence of
Section 6.9, (A) any operations of Questus at or prior to the Closing or (B) any
transactions relating to the ownership of Questus or any transactions to which
Questus was a party or by which it or its assets were bound, in each case that
occurred at or prior to the Closing.

SECTION 9.2 Notice of Claim; Third Party Claims.

(a) The party seeking indemnification under this Article 9 (the “Indemnified
Party”) agrees to give prompt notice (a “Notice of Claim”) to the party against
whom indemnity is sought (the “Indemnifying Party”) of the assertion of any
claim or the commencement of any suit, action or proceeding (any such claim,
suit, action or proceeding, a “Claim”) in respect of which indemnity may be
sought under Section 9.1 and will provide the Indemnifying Party with such
information relating thereto that the Indemnifying Party may reasonably request.
Each Notice of Claim will contain the following: (i) a statement that the
Indemnified Party has incurred or suffered Damages in an aggregate stated amount
arising from such Claim (which amount may be the amount of damages claimed by a
third party in a Third Party Claim (as defined in Section 9.2(b))); and (ii) a
brief description, in reasonable detail (to the extent reasonably available to
the Indemnified Party), of the facts, circumstances or events giving rise to the
alleged Damages based on the Indemnified Party’s good faith belief thereof,
including the identity and address of any third-party claimant (to the extent
reasonably available to the Indemnified Party) and copies of any formal demand
or complaint, the amount of Damages, the date each such item was incurred or
suffered and the specific nature of the breach to which such item is related.
The failure to promptly notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have adversely prejudiced the Indemnifying Party.

(b) Except as otherwise provided with respect to Tax matters addressed in
Article 6, the Indemnifying Party will have the right, within 10 calendar days
after written notice delivered to the Indemnified Party, to assume full
responsibility for any Damages resulting from any Claim asserted by any third
party for which indemnification is available hereunder (a “Third Party Claim”)
and to assume the defense of such Third Party Claim, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of the
fees and disbursements of such counsel. If, however, the Indemnifying Party
declines or fails to assume the defense of such Third Party Claim on the terms
provided above or to employ counsel reasonably satisfactory to the Indemnified
Party, in either case within such 10-day period, then the Indemnifying Party
will pay the reasonable fees and disbursements of counsel for the Indemnified
Party as incurred. The party that is defending a Third Party Claim (the
“Defending Party”) will at all times use reasonable efforts to keep the party
that is not defending a Third Party Claim (the “Non-Defending Party”) reasonably
apprised of the status of the defense of any matter the defense of which the
Indemnifying Party has assumed and to cooperate in good faith with the
Indemnified Party with respect to the defense of any such matter.

(c) The Non-Defending Party will have the right to participate at its own
expense in all proceedings. Each party shall cooperate, and cause their
respective Affiliates to cooperate, in the defense or prosecution of any Third
Party Claim and shall furnish or cause to be furnished such records, information
and testimony, and attend such conferences, discovery proceedings, hearings,
trials or appeals, as may be reasonably requested in connection therewith.

(d) The Defending Party shall obtain the prior written consent of the
Non-Defending Party (which shall not be unreasonably withheld) before entering
into any settlement of such Third Party Claim.

SECTION 9.3 Calculation of Damages. The amount of any Damages payable under
Section 9.1 by the Indemnifying Party shall be net of any amounts recovered or
recoverable by the Indemnified Party under applicable insurance policies. The
amount of Damages attributable to Indemnified Taxes shall be reduced by any Tax
benefit actually realized by the Indemnified Party or its Affiliates by virtue
of suffering such Damages and shall be increased by any Tax detriment actually
realized by the Indemnified Party or its Affiliates by virtue of receiving
indemnification pursuant to this Article 9. The amount of any Damages otherwise
subject to indemnification under Section 9.1 shall also be reduced to the extent
of any “Unanticipated Cash Benefit” actually realized by the Buyer within one
year following the Closing Date.  The Buyer shall be deemed to have an
Unanticipated Cash Benefit to the extent that, within one year following the
Closing Date, the Buyer or its Affiliates (i) actually receives cash from an
asset that was not shown on the Unaudited Interim Balance Sheet but would have
properly been shown pursuant to GAAP, or (ii) actually realizes a reduction in
cash outflow because the actual amount of a Liability of a Transferred
Subsidiary is less than that shown on the Unaudited Interim Balance Sheet.

SECTION 9.4 Rights Independent of Prior Investigation. The right of each party
to indemnification, reimbursement or other remedy based upon any
representations, warranties, covenants and obligations of the other party herein
shall not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, by such
party with respect to the accuracy or inaccuracy of or compliance with any
representation, warranty, covenant or obligation.

SECTION 9.5 Resolution of Notice of Claim. Each Notice of Claim delivered by an
Indemnified Party to an Indemnifying Party will be resolved as follows:

(a) With respect to a Claim that does not arise out of a Third Party Claim, if,
within 20 calendar days after a Notice of Claim is received by the Indemnifying
Party, the Indemnifying Party does not contest such Notice of Claim in writing
to the Indemnified Party as provided in Section 9.5(b), then the Indemnifying
Party will be conclusively deemed to have consented to the recovery by the
Indemnified Party of the full amount of the Damages specified in the Notice of
Claim and, without further notice, to have stipulated to the entry of a final
judgment for damages against the Indemnifying Party for such amount in any court
having jurisdiction over the matter where venue is proper. With respect to a
Third Party Claim, if the Indemnifying Party assumes the defense of such Third
Party Claim on the terms provided in Section 9.2(b) and employs counsel
reasonably satisfactory to the Indemnified Party, then the Indemnifying Party
will be conclusively deemed to have consented to the recovery by the Indemnified
Party of the full amount of the Damages specified in the Notice of Claim and,
without further notice, to have stipulated to the entry of a final judgment for
damages against the Indemnifying Party for such amount in any court having
jurisdiction over the matter where venue is proper.

(b) If, (i) with respect to a Claim that is not a Third Party Claim, the
Indemnifying Party delivers the notice specified in Section 9.5(a) within the
20-day period specified or (ii) with respect to a Third Party Claim, the
Indemnifying Party declines or fails to assume the defense of such Third Party
Claim on the terms provided in Section 9.2(b) or to employ counsel reasonably
satisfactory to the Indemnified Party, in either case within the 10-day period
provided in Section 9.2(b) (a Claim described in either of the foregoing clauses
(i) and (ii), a “Contested Claim”), then such Contested Claim will be resolved
by either (iii) a written settlement agreement executed by the Indemnifying
Party and the Indemnified Party or (iv) in the absence of such a written
settlement agreement, by binding arbitration between Indemnifying Party and the
Indemnified Party in accordance with the terms and provisions of Section 10.6.

(c) If a Claim (including a Contested Claim) is settled by a written settlement
agreement executed by the Indemnifying Party and the Indemnified Party (a
“Settled Claim”), then the parties will resolve such Settled Claim as provided
in such settlement agreement.

SECTION 9.6 Disposition of Holdback Amount. The Holdback Amount shall be
distributed as follows:

(a) Upon the Final Determination (as hereafter defined) of a Claim against any
Seller Indemnifying Party prior to the date that is the earlier of (i) March 31,
2008 and (ii) the date that Buyer files its annual report on Form 10-K for the
fiscal year ended December 31, 2007 with the SEC (the “Final Holdback Date”), a
portion of the Holdback Amount equal to the lesser of the amount of the Claim as
Finally Determined or the entire amount of the Holdback Amount shall be retained
by Buyer and shall no longer constitute part of the Holdback Amount.

(b) On the Final Holdback Date, (i) if there are no Claims pending against any
Seller Indemnifying Party, a portion of the Holdback Amount equal to the
original amount of the Holdback Amount minus any amount retained by Buyer
pursuant to Section 9.6(a) shall be released to Seller and (ii) if there are any
Claims pending against any Seller Indemnifying Party, (A) a portion of the
Holdback Amount equal to the lesser of the aggregate amount of such pending
Claims and the remaining balance of the Holdback Amount as of such date shall
not be released to Seller and remain subject to the provisions of this
Section 9.6 until such time as all such Claims have been Finally Determined and
(B) any remaining amount of the Holdback Amount after the application of
subclause (A) shall be released to Seller.

(c) Upon the Final Determination of any Claim referred to in Section 9.6(b), a
portion of the Holdback Amount equal to the lesser of the amount of the Claim as
Finally Determined or the entire amount of the Holdback Amount shall be retained
by Buyer and shall no longer constitute part of the Holdback Amount.

(d) Upon the Final Determination of the last remaining Claim referred to in
Section 9.6(b), any remaining balance of the Holdback Amount after application
of Section 9.6(b) to such Claim shall be released to Seller.

(e) For purposes of this Section 9.6, a Claim shall be deemed to be “Finally
Determined” if (i) the Claim is a Settled Claim or (ii) an arbitrator or court
has rendered an award or judgment of such payment in favor of Buyer Indemnified
Party and such award or judgment is not subject to appeal, or the time for
filing an appeal therefrom has passed and no appeal has been filed. Buyer shall
pay Seller interest at the rate per annum equal to the rate payable on six (6)
month certificates of deposit available from Citibank on the Closing Date with
respect to any portion of the Holdback Amount released to Seller; such interest
shall accrue from the Closing Date through the date that such portion of the
Holdback Amount is released to Seller.

SECTION 9.7 Assignment of Claims. If the Indemnified Party receives any payment
from an Indemnifying Party in respect of any Damages pursuant to Section 9.1 and
the Indemnified Party could have recovered all or a part of such Damages from a
third party (a “Potential Contributor”) based on the underlying Claim asserted
against the Indemnifying Party, the Indemnified Party shall assign such of its
rights to proceed against the Potential Contributor as are necessary to permit
the Indemnifying Party to recover from the Potential Contributor the amount of
such payment, provided, however , that in the case of a Buyer Indemnified Party,
such Buyer Indemnified Party shall have no obligation to assigns such rights if
Buyer determines in its reasonable discretion that to do so would be detrimental
to a material relationship between Buyer or any of its Subsidiaries and such
Potential Contributor.

SECTION 9.8 Claims Period. The representations and warranties of Seller and
Buyer contained in Article 3 and Article 4 of this Agreement, respectively, and
claims for indemnification for Damages under this Article 9 arising from
breaches of such representations and warranties will survive the Closing until
the date that is fifteen (15) months following the Closing Date; provided that,
the representation and warranties of Seller in Section 3.4 (Ownership of the
Transferred Subsidiaries), Section 3.12 (Taxes), Section 3.13 (Employees) and
Section 3.14 (Benefit Plans) and claims for Indemnified Taxes as defined in
Section 6.2 shall survive until thirty (30) days following the expiration of the
applicable statute or similar period of limitations (the “Claims Period”).
Notwithstanding the foregoing, if, prior to the close of business on the last
day of the Claims Period, an Indemnifying Party is properly notified of a claim
for indemnity hereunder and such claim has not been finally resolved or disposed
of at such date, such claim will continue to survive and will remain a basis for
indemnity hereunder until such claim is finally resolved or disposed of in
accordance with the terms hereof.

SECTION 9.9 Liability Cap. Subject to the provisions of the last sentence of
Section 6.3(d) and the provisions of this Section 9.9 below, the maximum
aggregate amount of indemnity for Damages to which the Seller Indemnified
Parties and the Buyer Indemnified Parties may be entitled with respect to Claims
under Section 9.1(a)(iii) and Section 9.1(b)(ii), respectively, shall be Seven
Hundred Thousand United States Dollars (US$700,000) (the “General Liability
Cap”) and the maximum aggregate amount of indemnity for Damages to which Buyer
Indemnified Parties may be entitled with respect to Claims under
Section 9.1(b)(i) shall be Two Million United States Dollars (US$2,000,000) (the
“Tax Liability Cap”); provided, however, that amounts payable with respect to
all Claims Finally Determined in favor of any Buyer Indemnified Party (including
those under the General Liability Cap) shall be aggregated for the purposes of
determining whether the Tax Liability Cap has been met; provided further that
there shall be no maximum limit on the amount of indemnity for Damages (i) for
Claims under Section 9.1(b)(i) for Indemnified Taxes described in item 4 or item
7 of Section 6.2(a), (ii) for Claims under Section 9.1(b)(i) for Indemnified
Taxes arising out of or relating to any action described in clauses (i), (ii),
(iv) or (v) of Section 5.1(c) or resulting from the Deed of Release or any
action taken pursuant to the Deed of Release or (iii) for Claims under Section
9.1(b)(iv), and Damages for such Claims shall not be taken into account when
applying the General Liability Cap or the Tax Liability Cap to Claims for other
Damages. For the avoidance of doubt, Claims for Indemnified Taxes that are
described in both Section 9.1(b)(i) and Section 9.1(b)(ii) shall be treated as
described in Section 9.1(b)(i).

SECTION 9.10 Liability Thresholds. Subject to the provisions of the last
sentence of Section 6.3(d) and the provisions of this Section 9.10 below,
neither Buyer, on the one hand, nor Seller on the other hand, shall be liable to
the other under Section 9.1(a)(i) or (iii) or Section 9.1(b)(i) and (ii),
respectively, unless the total amount of Damages with respect to all Claims
Finally Determined against Buyer or Seller, as applicable, exceeds Twenty-Five
Thousand United States Dollars (US$25,000) (the “Basket Amount”), and once the
amount of Damages Finally Determined against Buyer or Seller, as applicable, in
respect of such Claims exceeds the Basket Amount, the Buyer or Seller, as
applicable, shall be entitled to recover the entire amount of the Damages so
determined. The foregoing provision shall not apply to any Damages (i) for
Claims under Section 9.1(b)(i) for Indemnified Taxes described in item 4 or item
7 of Section 6.2(a), (ii) for Claims under Section 9.1(b)(i) for Indemnified
Taxes arising out of relating to actions described in clauses (i), (ii), (iv) or
(v) of Section 5.1(c) or resulting from the Deed of Release or any action taken
pursuant to the Deed of Release or (iii) for Claims under Section 9.1(b)(iv).
For the avoidance of doubt, Claims for Indemnified Taxes that are described in
both Section 9.1(b)(i) and Section 9.1(b)(ii) shall be treated as described in
Section 9.1(b)(i).

SECTION 9.11 Remedy. Except for any equitable relief, including injunctive
relief or specific performance, to which any party hereto may be entitled, from
and after the date hereof, the indemnification rights provided in this Article 9
will be the sole and exclusive remedy of each Party hereto and each of their
respective Affiliates and their officers, directors, employees, stockholders,
agents or representatives with respect to this Agreement, and no Party shall be
entitled to rescission of the Agreement; provided, however, the foregoing will
in no way limit the rights of an Indemnified Party for any fraud or intentional
misconduct by a party in connection with this Agreement, the documents executed
in connection herewith or the transactions contemplated hereby.

ARTICLE 10

MISCELLANEOUS

SECTION 10.1 Notices. All notices and other communications required or permitted
under this Agreement will be in writing and will be either hand delivered in
person, sent by facsimile, sent by certified or registered first-class mail,
postage pre-paid, or sent by nationally recognized express courier service. Such
notices and other communications will be effective upon receipt if hand
delivered or sent by facsimile, five days after mailing if sent by mail, and one
day after dispatch if sent by express courier, to the following addresses, or
such other addresses as any party may notify the other party in accordance with
this Section 10.1:

if to Buyer:

LCC Wireless Engineering Services Limited c/o LCC International, Inc.

Attention: Peter A. Deliso, Esq.

7925 Jones Branch Drive

McLean, VA 22102

Fax: (703) 873-2900

with a copy

(not constituting notice) to:

Hogan & Hartson L.L.P.
Attention: Lorraine Sostowski, Esq.
Hogan & Hartson L.L.P.
555 13th Street, NW
Washington, DC 20004
Fax: (202) 637-5910

if to Seller, to:

Wireless Facilities, Inc.

Bridge Pointe Corporate Centre

4810 Eastgate Mall

San Diego, CA 92121

Attention: James Edwards, Secretary

Fax: (858) 228-2048

with a copy



      (not constituting notice) to:

Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, CA 92130-2040

Attention: Scott M. Stanton, Esq.

Fax: (858) 720-5125

SECTION 10.2 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, and in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Except as otherwise provided herein, the
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Law.

SECTION 10.3 Expenses. Except as provided in Section 6.4(c), costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such cost or expense.

SECTION 10.4 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that no party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of each other party hereto. Notwithstanding the foregoing and
anything contained in this Agreement to the contrary, (a) Buyer shall have the
right, in its sole discretion, to transfer its rights and obligations under this
Agreement and/or the Equity Interests to a corporation or other entity directly
or indirectly wholly-owned by Buyer and (b) either party shall have the right,
in its sole discretion, to transfer its rights and obligations under this
Agreement in connection with a merger of such party with another Person or the
sale of substantially all of the assets of such Person.

SECTION 10.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.

SECTION 10.6 Arbitration. Except with respect to matters described in Sections
5.1(f) and 5.3(d), if a dispute arises between the parties relating to the
interpretation or performance of this Agreement, with the exception of any claim
for a temporary restraining order or preliminary or permanent injunctive relief
to enjoin any breach or threatened breach hereof, such dispute shall be settled
by a panel of three arbitrators with such arbitration to be held in New York,
New York, before JAMS/ENDDISPUTE or its successor and pursuant to the JAMS
Comprehensive Arbitration Rules and Procedures in effect at that time, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. All arbitrators must be knowledgeable in the
subject matter at issue in the dispute. The arbitrators shall make their
decision in accordance with the terms of this Agreement and applicable Law.

Each party shall initially bear its own costs and legal fees associated with
such arbitration and Buyer and Seller shall initially split the cost of the
arbitrators, but the prevailing party in any such arbitration (not including,
however, a party involved in an arbitration initiated under Section 6.3(d)
unless the other party’s position is determined by the arbitrators to have been
unreasonable), shall be entitled to recover from the other party the reasonable
attorneys’ fees, costs and expenses incurred by such prevailing party in
connection with such arbitration.

The decision of the arbitrators shall be final, provided, however, that if
either party is dissatisfied with the a decision of less than a unanimous
decision of the panel of arbitrators, such dissatisfied party may appeal the
final award in accordance with JAMS’ Optional Arbitration Appeal Procedures. The
final award from either a unanimous arbitration panel or the JAMS’ Appeal
Procedures may be sued on or enforced by the party in whose favor it runs in any
court of competent jurisdiction at the option of the successful party. The
rights and obligations of the parties to arbitrate any dispute relating to the
interpretation or performance of this Agreement or the grounds for the
termination thereof, shall survive the expiration or termination of this
Agreement for any reason.

The arbitrators shall be empowered to award specific performance, injunctive
relief and other equitable remedies as well as damages, but shall not be
empowered to award punitive or exemplary damages or award any damages. The final
award shall binding on the parties and enforceable in accordance with the New
York Convention on the Recognition and Enforcement of Arbitral Awards (9 U.S.C.
Section 1, et. seq.).

SECTION 10.7 Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. Except for
the rights of the Seller Indemnified Parties and the Buyer Indemnified Parties,
no provision of this Agreement is intended to confer upon any Person other than
the parties hereto any rights or remedies hereunder.

SECTION 10.8 Entire Agreement. This Agreement, including the Exhibits and
Schedules hereto, and the Non-Disclosure Agreement by and between Seller and
Buyer collectively constitute the entire agreement between the parties with
respect to the subject matter of this Agreement and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter of this Agreement, including, without limitation,
the letter of intent previously executed by Seller and Buyer.

SECTION 10.9 Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

SECTION 10.10 Severability. If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid, illegal
or unenforceable, then the remainder of this Agreement and the application
thereof will nevertheless remain in full force and effect so long as the
economic and legal substance of the transactions contemplated by this Agreement
are not affected in any manner materially adverse to any party hereto. Upon such
determination that any provision is invalid, illegal or unenforceable, the
parties agree to replace such provision with a valid, legal and enforceable
provision that will achieve, to the maximum extent legally permissible, the
economic, business and other purposes of such provision.

SECTION 10.11 Attorneys’ Fees. Subject to Section 9.6, should suit be brought to
enforce or interpret any part of this Agreement, the prevailing party will be
entitled to recover, as an element of the costs of suit and not as damages,
reasonable attorneys’ fees to be fixed by the court (including costs, expenses
and fees on any appeal). Subject to Section 9.6, the prevailing party will be
entitled to recover its costs of suit, regardless of whether such suit proceeds
to final judgment.

SECTION 10.12 Construction. The parties hereto agree that they have been
represented by legal counsel during the negotiation and execution of this
Agreement and the other agreements, certificates and documents contemplated by
this Agreement and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement,
certificate or document will be construed against the party drafting such
agreement, certificate or document. Each reference herein to a law, statute,
regulation, document, agreement or contract will be deemed in each case to
include all amendments thereto. When a reference is made in this Agreement to
Exhibits, Sections or Articles, such reference will be to an Exhibit, a Section
or an Article, respectively, to this Agreement unless otherwise indicated.

SECTION 10.13 No Joint Venture. Nothing contained in this Agreement will be
deemed or construed as creating a joint venture or partnership between any of
the parties hereto. Except as otherwise specified herein: (a) no party is by
virtue of this Agreement authorized as an agent, employee or legal
representative of any other party; (b) no party will have the power to control
the activities and operations of any other and their status is, and at all times
will continue to be, that of independent contractors with respect to each other;
(c) no party will have any power or authority to bind or commit any other party;
and (d) no party will hold itself out as having any authority or relationship in
contravention of this Section 9.13.

SECTION 10.14 Public Announcements. Subject to their respective legal
obligations (including requirements of stock exchanges and other similar
regulatory bodies), the parties will consult with one another regarding the
timing and content of the initial public disclosure regarding this Agreement or
the transactions contemplated hereby to the financial community, governmental
entities, employees, customers or the general public and will use reasonable
efforts to agree upon the text of any such announcement prior to its release.
Until the parties have issued a press release announcing this Agreement in
accordance with the preceding sentence, no party will issue any announcement or
make any public statement with respect to the transactions contemplated by this
Agreement without the prior consent of the other party, except to the extent
required by Law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

LCC WIRELESS ENGINEERING SERVICES LIMITED

By:      _/s/ Peter Deliso _     
Name: Peter Deliso
Title: Director


WIRELESS FACILITIES, INC.

By:      /s/ James Edwards     
Name: James R. Edwards
Title: Senior Vice President, General Counsel and Secretary


[SIGNATURE PAGE TO AGREEMENT]

2

Index of Sections to Seller Disclosure Schedule
and Exhibits to Agreement

     
SCHEDULE 3.3:
SCHEDULE 3.4:
SCHEDULE 3.6:
SCHEDULE 3.10:
SCHEDULE 3.11:
SCHEDULE 3.12:
SCHEDULE 3.13(a):
SCHEDULE 3.13(b):
SCHEDULE 3.14:
SCHEDULE 3.15:
SCHEDULE 5.1:
  Absence of Restrictions and Conflicts
Ownership of the Transferred Subsidiaries
Financial Information
Material Contracts
Title to, and Sufficiency of, Assets
Taxes
Employees
Employee/Severance/Termination Agreements
Benefit Plans
Intellectual Property Rights
Seller Covenants
 
   
Schedule A
Exhibit B
Exhibit C
  Intercompany Debt
Form of Transition Services Agreement
Form of FIRPTA Certificate
 
   

3